Exhibit 10.1
 
 
ASSET PURCHASE AGREEMENT
among:
STAR SEMICONDUCTOR CORPORATION,
a Taiwanese corporation;
Cavium International,
an exempted Cayman Islands company;
Cavium Networks, Inc.,
a Delaware corporation;
and
Cavium (Taiwan) Ltd.,
a Taiwanese limited company
 
Dated as of July 15, 2008
 
 
 

 



--------------------------------------------------------------------------------



 



Table Of Contents

                              Page  
 
                1.   SALE AND PURCHASE OF ASSETS; RELATED TRANSACTIONS     1  
 
               
 
  1.1   Sale of Assets     1  
 
               
 
  1.2   Purchase Price     2  
 
               
 
  1.3   Sales and VAT Taxes     4  
 
               
 
  1.4   Closing     4  
 
                2.   REPRESENTATIONS AND WARRANTIES OF THE SELLER     5  
 
               
 
  2.1   Due Organization; No Subsidiaries; Etc     5  
 
               
 
  2.2   Authority; Binding Nature Of Agreements     6  
 
               
 
  2.3   Assets     6  
 
               
 
  2.4   Intellectual Property     7  
 
               
 
  2.5   Bank Accounts     12  
 
               
 
  2.6   Receivables     12  
 
               
 
  2.7   Charter Documents; Records     12  
 
               
 
  2.8   Capitalization     13  
 
               
 
  2.9   Financial Statements     13  
 
               
 
  2.10   Contracts     13  
 
               
 
  2.11   Liabilities     14  
 
               
 
  2.12   Compliance with Legal Requirements     15  
 
               
 
  2.13   Governmental Authorizations     15  
 
               
 
  2.14   Tax Matters     16  
 
               
 
  2.15   Employee And Labor Matters     16  
 
               
 
  2.16   Environmental Matters     18  
 
               
 
  2.17   Sale of Products     18  
 
               
 
  2.18   Related Party Transactions     18  
 
               
 
  2.19   Proceedings; Orders     18  
 
               
 
  2.20   No Breach; Consents     18  
 
               
 
  2.21   Brokers     19  
 
               
 
  2.22   Certain Business Practices     19  
 
               
 
  2.23   Accuracy     19  
 
                3.   REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS     19  
 
               
 
  3.1   Due Organization     19  
 
               
 
  3.2   Authority; Binding Nature Of Agreements     19  
 
               
 
  3.3   No Breach; Consents     19  
 
               
 
  3.4   Brokers     20  
 
               
 
  3.5   Accuracy     20  

i



--------------------------------------------------------------------------------



 



Table Of Contents
(continued)

                              Page  
 
                4.   PRE-CLOSING COVENANTS OF THE SELLER     20  
 
               
 
  4.1   Access And Investigation     20  
 
               
 
  4.2   Operation Of Business     20  
 
               
 
  4.3   Material Adverse Effect     22  
 
               
 
  4.4   Filings and Consents     22  
 
               
 
  4.5   Notification; Updates to Disclosure Schedule     22  
 
               
 
  4.6   No Negotiation     23  
 
               
 
  4.7   Best Efforts     23  
 
               
 
  4.8   Confidentiality     23  
 
               
 
  4.9   Shareholder Meeting     23  
 
                5.   PRE-CLOSING COVENANTS OF THE PURCHASERS     23  
 
               
 
  5.1   Best Efforts     23  
 
               
 
  5.2   Employment Offers     23  
 
               
 
  5.3   Filings and Consents     23  
 
                6.   CONDITIONS PRECEDENT TO THE PURCHASERS’ OBLIGATION TO CLOSE
    23  
 
               
 
  6.1   Accuracy Of Representations     24  
 
               
 
  6.2   Performance Of Obligations     24  
 
               
 
  6.3   Consents     24  
 
               
 
  6.4   Shareholder Consent     24  
 
               
 
  6.5   No Material Adverse Effect     24  
 
               
 
  6.6   Additional Documents     24  
 
               
 
  6.7   No Proceedings     25  
 
               
 
  6.8   No Prohibition     25  
 
               
 
  6.9   Due Diligence     25  
 
                7.   CONDITIONS PRECEDENT TO THE SELLER’S OBLIGATION TO CLOSE  
  25  
 
               
 
  7.1   Accuracy Of Representations     25  
 
               
 
  7.2   Purchasers’ Performance     25  
 
               
 
  7.3   Shareholder Approval     26  
 
               
 
  7.4   Option Agreement     26  
 
                8.   TERMINATION     26  
 
               
 
  8.1   Termination Events     26  
 
               
 
  8.2   Termination Procedures     26  
 
               
 
  8.3   Effect Of Termination     27  
 
               
 
  8.4   Nonexclusivity Of Termination Rights     27  
 
                9.   INDEMNIFICATION, ETC     27  

ii.



--------------------------------------------------------------------------------



 



Table Of Contents
(continued)

                              Page  
 
               
 
  9.1   Survival Of Representations And Covenants     27  
 
               
 
  9.2   Indemnification By the Seller     28  
 
               
 
  9.3   Indemnification By the Purchasers     30  
 
               
 
  9.4   Setoff     30  
 
               
 
  9.5   Nonexclusivity Of Indemnification Remedies     30  
 
               
 
  9.6   Defense Of Third Party Claims     31  
 
               
 
  9.7   Exercise Of Remedies By Indemnitees Other Than the Purchasers     32  
 
                10.   CERTAIN POST-CLOSING COVENANTS     32  
 
               
 
  10.1   Grant of Restricted Stock Units to Current Seller Employees     32  
 
               
 
  10.2   Further Actions     32  
 
               
 
  10.3   Publicity     33  
 
               
 
  10.4   Change Of Name     33  
 
                11.   MISCELLANEOUS PROVISIONS     33  
 
               
 
  11.1   Further Assurances     33  
 
               
 
  11.2   Fees and Expenses     33  
 
               
 
  11.3   Attorneys’ Fees     34  
 
               
 
  11.4   Notices     34  
 
               
 
  11.5   Time Of The Essence     35  
 
               
 
  11.6   Headings     35  
 
               
 
  11.7   Counterparts     35  
 
               
 
  11.8   Governing Law; Venue     35  
 
               
 
  11.9   Successors And Assigns; Parties In Interest     35  
 
               
 
  11.10   Remedies Cumulative; Specific Performance     36  
 
               
 
  11.11   Waiver     36  
 
               
 
  11.12   Amendments     36  
 
               
 
  11.13   Severability     37  
 
               
 
  11.14   Entire Agreement     37  
 
               
 
  11.15   Knowledge     37  
 
               
 
  11.16   Construction     37  

iii.



--------------------------------------------------------------------------------



 



ASSET PURCHASE AGREEMENT
     This Asset Purchase Agreement is entered into as of July 15, 2008, by and
among: Star Semiconductor Corporation, a Taiwanese corporation (the “Seller”),
Cavium International, an exempted Cayman Islands company (“Cavium
International”), Cavium Networks, Inc., a Delaware corporation (“Cavium US”) and
Cavium (Taiwan), Ltd., a Taiwanese limited company (“Cavium Taiwan” and together
with Cavium International and Cavium US, the “Purchasers”). Certain capitalized
terms used in this Agreement are defined in Exhibit A.
Recital
     The Parties wish to provide for the purchase by Purchasers of the Assets
(as defined in Section 1.1) from Seller, and to provide for certain related
transactions, on the terms and subject to the conditions and other provisions
set forth in this Agreement.
Agreement
     The parties to this Agreement, intending to be legally bound, agree as
follows:
1. Sale and Purchase of Assets; Related Transactions
     1.1 Sale of Assets. At the Closing (as defined in Section 1.4(a)), the
Seller shall cause to be sold, assigned, transferred, conveyed and delivered to
the Purchasers all of the Assets (as defined below), free of any Encumbrances,
on the terms and subject to the conditions set forth in this Agreement. Cavium
International shall purchase all of the Assets which are intangible assets
(excluding inventory), all of which are listed on Schedule 1-A. Cavium US shall
purchase all of the Assets which are inventory, all of which are listed on
Schedule 1-B. Cavium Taiwan shall purchase all of the remaining Assets, all of
which are listed on Schedule 1-C. For purposes of this Agreement, “Assets” shall
mean and include: all of the properties, rights, interests and other tangible
and intangible assets of the Seller (wherever located and whether or not
required to be reflected on a balance sheet prepared in accordance with
generally accepted accounting principles), including any assets acquired by the
Seller during the Pre-Closing Period; provided, however, that the Assets shall
not include any Excluded Assets. Without limiting the generality of the
foregoing, the Assets shall include:
          (1) to extent permitted by the laws, all accounts receivable, notes
receivable and other receivables of the Seller (including all accounts
receivable identified in Part 2.6 of the Disclosure Schedule and all accounts
receivable of the Seller that have arisen since June 30, 2008) (the “Accounts
Receivable”);
          (2) all inventories and work-in-progress of the Seller, and all rights
to collect from customers (and to retain) all fees and other amounts payable, or
that may become payable, to the Seller with respect to services performed on
behalf of the Seller on or prior to the Closing Date;
          (3) all equipment, materials, prototypes, tools, supplies, vehicles,
furniture, fixtures, improvements and other tangible assets of the Seller;
          (4) all advertising and promotional materials possessed by the Seller;
          (5) all Intellectual Property and Intellectual Property Rights and
related goodwill of the Seller (including the right to use the name “Star
Semiconductor Corporation” and variations thereof, and the Intellectual Property
and Intellectual Property Rights identified in Part 2.4 of the Disclosure
Schedule);
          (6) all rights of the Seller under the Assumed Contracts;

1



--------------------------------------------------------------------------------



 



          (7) all claims (including claims for past infringement or
misappropriation of Intellectual Property or Intellectual Property Rights) and
causes of action of the Seller against other Persons (regardless of whether or
not such claims and causes of action have been asserted by the Seller), and all
rights of indemnity, warranty rights, rights of contribution, rights to refunds,
rights of reimbursement and other rights of recovery possessed by the Seller
(regardless of whether such rights are currently exercisable); and
          (8) all books, records, files and data of the Seller which is related
to the Assets.
     1.2 Purchase Price.
          (a) As consideration for the sale of the Assets to the Purchasers, at
the Closing, the Purchasers shall pay an aggregate amount equal to $11,540,000
(including the Taiwanese business tax (VAT) payable as a result of this
Agreement (the “VAT Payment”)) less the Cash Balance to or on behalf of the
Seller as follows:
          (i) Purchasers shall pay to the Seller, in cash, an aggregate of
$10,540,000 less the Cash Balance (the “Closing Payment”), by wire transfer to
an account number provided to the Purchasers by the Seller prior to the Closing;
and
          (ii) Cavium International shall deposit $1,000,000 (the “Escrow Fund”)
in an escrow account (the “Escrow Account”) to be established as of the Closing
Date (as defined below) pursuant to an Escrow Agreement among the Seller, the
Purchasers and Bank of New York Trust Company N.A. (the “Escrow Agent”), in
substantially the form of Exhibit B attached hereto (the “Escrow Agreement”).
          (b) For purposes of this Agreement “Assumed Liabilities” shall mean
only the following liabilities of the Seller:
          (i) all accounts payable of the Seller that arose from bona fide
transactions entered into in the Ordinary Course of Business and that remain
unpaid as of the date of the Abbreviated Closing Balance Sheet, but only to the
extent and in the amount reflected in the “accounts payable” entry on the
Abbreviated Closing Balance Sheet (the “Closing Accounts Payable”); provided,
however, that if (1) the sum of (A) the Cash Balance and (B) the Closing
Accounts Receivable less (2) the Closing Accounts Payable (the “Liabilities
Formula”) is equal to less than two million eight hundred fifty thousand United
States dollars ($2,850,000) (the “Bench Amount”) on the Abbreviated Closing
Balance Sheet, then Purchasers shall only assume such portion of the Closing
Accounts Payable that results in the Liabilities Formula being equal to the
Bench Amount on the date of the Abbreviated Closing Balance Sheet and, in such
event, the Purchasers shall determine, in their sole discretion, which Closing
Accounts Payable to assume such that the Liabilities Formula equals the Bench
Amount; provided that if the Closing Date is later than August 1, 2008, the
Bench Amount shall be reduced by $5,000 per day until the Closing Date. The
“Abbreviated Closing Balance Sheet” shall mean an abbreviated balance sheet of
the Seller as of July 31, 2008 or the date that is one business day before the
Closing Date, whichever is later, prepared in accordance with Taiwan GAAP, which
includes the following line items: Cash Balance, Closing Accounts Receivable,
Closing Accounts Payable, inventory and fixed assets. The “Cash Balance” shall
be equal to the sum of Seller’s cash and cash equivalents as of the date of the
Abbreviated Closing Balance Sheet. The “Closing Accounts Receivable” shall mean
all accounts receivable of the Seller, other than any Accounts Receivable
derived from sales from July 1, 2008 through the Closing Date, that both
(a) arose from bona fide transactions entered into in the Ordinary Course of
Business and that remain unpaid as of the date of the Abbreviated Closing
Balance Sheet and (b) are not included in the Excluded Assets; and

2



--------------------------------------------------------------------------------



 



          (ii) the obligations of the Seller under the Contracts identified on
Schedule 1-D attached hereto, (the “Assumed Contracts”) but only to the extent
such obligations (A) arise after the Closing Date, (B) do not arise from or
relate to any Breach by the Seller of any provision of any of such Assumed
Contracts, (C) do not arise from or relate to any event, circumstance or
condition occurring or existing on or prior to the Closing Date that, with
notice or lapse of time, would constitute or result in a Breach of any of such
Assumed Contracts, and (D) are ascertainable (in nature and amount) solely by
reference to the express terms of such Assumed Contracts;
provided, however, that notwithstanding the foregoing, and notwithstanding
anything to the contrary contained in this Agreement, the “Assumed Liabilities”
shall not include, and the Purchasers shall not be required to assume or to
perform or discharge:
          (1) any Liability of any Shareholder or any other Person, except for
the Seller;
          (2) any Liability of the Seller arising out of or relating to the
execution, delivery or performance of any of the Transactional Agreements;
          (3) any Liability of the Seller for any fees, costs or expenses of the
type referred to in Section 11.4(a) of Agreement;
          (4) any Liability of the Seller arising from or relating to any action
taken by the Seller, or any failure on the part of the Seller to take any
action, at any time after the Closing Date;
          (5) any Liability of the Seller arising from or relating to (x) any
services performed by the Seller for any customer, or (y) any claim or
Proceeding against the Seller;
          (6) any Liability of the Seller for the payment of any Tax;
          (7) any Liability of the Seller to any employee or former employee of
the Seller under or with respect to any Seller Employee Plan, profit sharing
plan or dental plan or for severance pay;
          (8) any Liability of the Seller to any Shareholder or any other
Related Party;
          (9) any Liability under any Assumed Contract, if the Seller shall not
have obtained, prior to the Closing Date, any Consent required to be obtained
from any Person with respect to the assignment or delegation to the Purchasers
of any rights or obligations under such Assumed Contract;
          (10) any Liability that is inconsistent with or constitutes an
inaccuracy in, or that arises or exists by virtue of any Breach of, (x) any
representation or warranty made by the Seller in any of the Transactional
Agreements, or (y) any covenant or obligation of the Seller contained in any of
the Transactional Agreements; or
          (11) any other Liability that is not referred to specifically in
clause “(i)” or “(ii)” of this sentence.
     1.3 Sales and VAT Taxes. Cavium Taiwan shall pay the VAT Payment for value
added tax resulting from its purchase of the Assets listed on Schedule 1-C.
Other than as set forth in this Section 1.3, the Seller shall bear and pay, and
shall reimburse the Purchasers and the Purchasers’ affiliates for, any sales
taxes, value added taxes, use taxes, transfer taxes, documentary charges,
recording fees or similar taxes, charges, fees or expenses, as well as any
withholding taxes on the transfer of intellectual property, that may become
payable in connection with the sale of the Assets to the Purchasers, other than
as levied solely due to the nature or activities of Purchasers; provided,
however, that Seller shall have the right to challenge any such assessment, and
to any recovery resulting from a successful challenge.

3



--------------------------------------------------------------------------------



 



     1.4 Closing.
          (a) The closing of the sale of the Assets to the Purchasers
contemplated by this Agreement (the “Closing”) shall take place at the offices
of Lee & Li in Taipei, Taiwan, at 1:00 p.m. on August 1, 2008 (the “Scheduled
Closing Time”); provided, however, that if any condition set forth in Section 6
has not been satisfied as of such date, then the Purchasers may, at their
election, unilaterally postpone the Scheduled Closing Time by up to sixty
(60) days. For purposes of this Agreement, “Closing Date” shall mean the time
and date as of which the Closing actually takes place.
          (b) At the Closing:
          (i) the Seller shall execute and deliver to the Purchasers such bills
of sale, endorsements, assignments and other documents, including but not
limited to the documents required for transferring the Assets listed on
Schedules 1-A, 1-B and 1-C, as may (in the reasonable judgment of the Purchasers
or their counsel) be necessary or appropriate to assign, convey, transfer and
deliver to the Purchasers good and valid title to the Assets free of any
Encumbrances;
          (ii) the Purchasers shall pay to the Seller the Closing Payment as
contemplated by Section 1.2(a)(i);
          (iii) the parties hereto shall execute and deliver the Escrow
Agreement, and Cavium International shall deposit an aggregate of $1,000,000 in
the Escrow Account as contemplated by Section 1.2(a)(ii);
          (iv) the Seller shall deliver to the Purchasers the Abbreviated
Closing Balance Sheet; and
          (v) the Seller shall execute and deliver to the Purchasers a
certificate (the “Closing Certificate”) setting forth the representations and
warranties of the Seller that (A) each of the representations and warranties
made by the Seller in this Agreement was accurate in all respects as of the date
of this Agreement, (B) except as expressly set forth in the Closing Certificate,
each of the representations and warranties made by the Seller in this Agreement
is accurate in all respects as of the Closing Date as if made on the Closing
Date, (C) each of the covenants and obligations of the Seller that is required
to have complied with or performed pursuant to this Agreement at or prior to the
Closing has been duly complied with and performed in all respects, and
(D) except as expressly set forth in the Closing Certificate, each of the
conditions set forth in Sections 6.3, 6.5 and 6.7 has been satisfied in all
respects.
2. Representations and Warranties of the Seller
          The Seller represents and warrants, to and for the benefit of the
Indemnitees, as follows:
     2.1 Due Organization; No Subsidiaries; Etc. The Seller is a corporation
duly organized, validly existing and in good standing under the laws of Taiwan.
The Seller is not required to be qualified, authorized, registered or licensed
to do business in any jurisdiction other than the jurisdictions listed in
Part 2.1 of the Disclosure Schedule. The Seller is in good standing in each of
the jurisdictions listed in Part 2.1 of the Disclosure Schedule. The Seller does
not have any subsidiaries, and does not own, beneficially or otherwise, any
shares or other securities of, or any direct or indirect interest of any nature
in, any other Entity. The Seller has never conducted any business under or
otherwise used, for any purpose or in any jurisdiction, any fictitious name,
assumed name, trade name or other name, other than “Star Semiconductor
Corporation.”
     2.2 Authority; Binding Nature Of Agreements. The Seller has the absolute
and unrestricted right, power and authority to enter into and to perform its
obligations under each of the Transactional Agreements to which it is or may
become a party; and the execution, delivery and performance by the Seller of the
Transactional Agreements to which it is or may become a party have been duly
authorized by all necessary action on the part of

4



--------------------------------------------------------------------------------



 



the Seller, board of directors and officers and, as of the Closing Date,
shareholders. This Agreement constitutes the legal, valid and binding obligation
of the Seller, enforceable against the Seller in accordance with its terms. Upon
the execution of each of the other Transactional Agreements at the Closing, each
of such other Transactional Agreements to which the Seller is a party will
constitute the legal, valid and binding obligation of the Seller and will be
enforceable against the Seller in accordance with its terms.
     2.3 Assets.
          (a) Seller has, and at the Closing will have: (i) good and valid title
to all of the Assets purported to be owned by it (as designated in Schedules
1-A, 1-B and 1-C) (the “Owned Assets”), free and clear of any Encumbrance;
except for Permitted Encumbrances; (ii) valid and binding leasehold interest in
all of the Assets purported to be leased by it (as designated in Schedules 1-A,
1-B and 1-C) (the “Leased Assets”), free and clear of any Encumbrance; except
for Permitted Encumbrances and (iii) all rights of the Seller under the Seller
Contracts. All Assets licensed to the Seller are so designated on Schedules 1-A,
1-B and 1-C (the “Licensed Assets”). Each Asset is in good operating condition
and fit for its current and expected use. Each tangible Asset (i) is in
operating condition, in light of its respective age, for the purposes for which
it is currently being used, but is otherwise being transferred on a “where is”
and, as to condition. “as is” basis; (ii) complies in all respects with, and is
being operated and otherwise used in full compliance with, all applicable Legal
Requirements; and (iii) is adequate and appropriate for the uses to which it is
being put. The Assets collectively constitute, as of the Closing Date, all of
the properties, rights, interests and other tangible and intangible assets
necessary to enable the Seller to conduct its business in the manner in which
such business is currently being conducted and in the manner in which such
business is proposed to be conducted.
          (b) The Seller has never owned any real property. Section 2.3(b) of
the Disclosure Schedule lists as of the date of this Agreement: (i) each
agreement related to the Leased Real Property (the “Leases”); (ii) the street
address of each parcel of Leased Real Property, (iii) the identity of the
lessor, lessee and current occupant (if different from lessee) of each such
parcel of Leased Real Property and (iv) the current use of each such parcel of
Leased Real Property. The Seller has not violated any Legal Requirement related
to any of the Leased Property. The Seller has made available to the Purchasers
true, legible and complete copies of all certificates of occupancy,
environmental reports and audits, appraisals, permits and a summary of any
Encumbrances relating to or otherwise affecting the Leased Real Property. The
Seller is in peaceful and undisturbed possession of each parcel of Leased Real
Property, and there are no contractual or legal restrictions that restrict the
ability of the Seller to use the Leased Real Property for the purposes for which
it is currently being used. All existing Internet access and other utilities
required for the use, occupancy, operation and maintenance of the Leased Real
Property are adequate for the conduct of the business as it has been and
currently is conducted. The Leases are in full force and effect and there have
been no breaches thereof. The Seller has not sub-leased any parcel or any
portion of any parcel of the Leased Real Property to any other Person and no
other Person has any rights to the use, occupancy thereof, nor has the Seller
assigned its interest under any lease listed in Section 2.3(b) of the Disclosure
Schedule to any third party. There are no facts that would prevent the Leased
Real Property from being occupied by the Seller immediately after the Closing in
the same manner as occupied by the Seller immediately prior to the Closing. All
improvements on the Leased Real Property were constructed in compliance with all
applicable Laws affecting such Leased Real Property.
     2.4 Intellectual Property.
          (a) Part 2.4(a) of the Disclosure Schedule lists all the Intellectual
Property Rights, including all goodwill associated therewith, used in connection
with the Seller’s business, including dates and jurisdiction of registration of
each (the “Intangible Property Rights”).
          (b) To the Seller’s knowledge, Part 2.4(b) of the Disclosure Schedule
accurately identifies and describes the current and historic Seller Products and
products currently in the design or development process and identifies the
Intellectual Property Rights embodied in each such product. The Intangible
Property Rights are the only Intellectual Property Rights contained in or
necessary for the full ownership of the products required to be listed in
Part 2.4(b) of the Disclosure Schedule.

5



--------------------------------------------------------------------------------



 



          (c) To the Seller’s knowledge, Part 2.4(c) of the Disclosure Schedule
accurately identifies: (a) each Contract pursuant to which any Intellectual
Property Right or Intellectual Property is or has been licensed, sold, assigned,
or otherwise conveyed or provided to the Seller (other than (i) agreements
between the Seller and its employees in the Seller’s standard form thereof and
(ii) non-exclusive licenses to third-party software that is not incorporated
into, or used in the development, manufacturing, testing, distribution,
maintenance, or support of, any Seller Products and that is not otherwise
material to the Seller’s business); and (b) whether the licenses or rights
granted to Seller in each such Contract are exclusive or non-exclusive.
          (d) To the Seller’s knowledge, Part 2.4(d) of the Disclosure Schedule
accurately identifies each Contract pursuant to which any Person has been
granted any license under, or otherwise has received or acquired any right
(whether or not currently exercisable) or interest in, any Seller IP. The Seller
is not bound by, and no Seller IP is subject to, any Contract containing any
covenant or other provision that in any way limits or restricts the ability of
the Seller to use, exploit, assert, or enforce any Seller IP anywhere in the
world.
          (e) To the Seller’s knowledge, Part 2.4(e) of the Disclosure Schedule
contains a complete and accurate list and summary of all royalties, fees,
commissions, and other amounts payable by the Seller to any other Person (other
than sales commissions paid to employees according to the Seller’s standard
commissions plan) upon or for the manufacture, sale, or distribution of any
Seller Products or the use of any Seller IP.
          (f) To the Seller’s knowledge, the Seller has provided to the
Purchasers a complete and accurate copy of each standard form of Seller IP
Contract used by the Seller at any time, including each standard form of
(a) employee agreement containing any assignment or license of Intellectual
Property Rights; (b) consulting or independent contractor agreement containing
any intellectual property assignment or license of Intellectual Property Rights;
and (c) confidentiality or nondisclosure agreement. Part 2.4(f) of the
Disclosure Schedule accurately identifies each Seller IP Contract that deviates
in any material respect from the corresponding standard form agreement provided
to the Purchasers, including any agreement with an employee, consultant, or
independent contractor in which the employee, consultant, or independent
contractor expressly reserved or retained rights in any Intellectual Property or
Intellectual Property Rights incorporated into or used in connection with any
Seller Products or otherwise related to the Seller’s business, research, or
development.
          (g) The Seller exclusively owns all right, title, and interest to and
in the Seller IP (other than Intellectual Property Rights exclusively licensed
to the Seller, as identified in Part 2.4(d) of the Disclosure Schedule) free and
clear of any Encumbrances (other than licenses and rights granted pursuant to
the Contracts identified in Part 2.4(d) of the Disclosure Schedule). Without
limiting the generality of the foregoing:
               (i) Perfection of Rights. All documents and instruments necessary
to establish, perfect, and maintain the rights of the Seller in the Seller IP
have been validly executed, delivered, and filed in a timely manner with the
appropriate Governmental Body.
               (ii) Employees and Contractors. Each Person who is or was an
employee or contractor of the Seller and who is or was involved in the creation
or development of any Seller Products or Seller IP has signed a valid,
enforceable agreement containing an assignment of Intellectual Property Rights
pertaining to such Seller Products or Seller IP to the Seller and
confidentiality provisions protecting the Seller IP. No current or former
shareholder, officer, director, or employee of the Seller has any claim, right
(whether or not currently exercisable), or interest to or in any Seller IP. No
employee of the Seller is (a) bound by or otherwise subject to any Contract
restricting him from performing his duties for the Seller or (b) in breach of
any Contract with any former employer or other Person concerning Intellectual
Property Rights or confidentiality due to his activities as an employee of the
Seller.
               (iii) Government Rights. No funding, facilities, or personnel of
any Governmental Body or any public or private university, college, or other
educational or research institution were used, directly or indirectly, to
develop or create, in whole or in part, any Seller IP.

6



--------------------------------------------------------------------------------



 



               (iv) Protection of Proprietary Information. The Seller has taken
all reasonable steps to maintain the confidentiality of and otherwise protect
and enforce their rights in all proprietary information pertaining to the Seller
or any Seller Products. Without limiting the generality of the foregoing, no
portion of the source code for any software ever owned or developed by the
Seller has been disclosed or licensed to any escrow agent or other Person.
               (v) Past IP Dispositions. The Seller has not assigned or
otherwise transferred ownership of, or agreed to assign or otherwise transfer
ownership of, any Intellectual Property Right to any other Person.
               (vi) Standards Bodies. The Seller is not and has never been a
member or promoter of, or a contributor to, any industry standards body or
similar organization that could require or obligate the Seller to grant or offer
to any other Person any license or right to any Seller IP.
               (vii) Sufficiency. The Seller owns or otherwise has, and after
the Closing the Purchasers will have, all Intellectual Property Rights needed to
conduct its business as currently conducted and planned to be conducted.
          (h) All Seller IP is valid, subsisting, and enforceable. Without
limiting the generality of the foregoing:
               (i) Misuse and Inequitable Conduct. The Seller has not engaged in
patent or copyright misuse or any fraud or inequitable conduct in connection
with any Seller IP that is Registered IP.
               (ii) Trademarks. No trademark or trade name owned, used, or
applied for by the Seller conflicts or interferes with any trademark or trade
name owned, used, or applied for by any other Person. No event or circumstance
(including a failure to exercise adequate quality controls and an assignment in
gross without the accompanying goodwill) has occurred or exists that has
resulted in, or could reasonably be expected to result in, the abandonment of
any trademark (whether registered or unregistered) owned, used, or applied for
by the Seller.
               (iii) Legal Requirements and Deadlines. Each item of Seller IP
that is Registered IP is and at all times has been in compliance with all legal
requirements and all filings, payments, and other actions required to be made or
taken to maintain such item of Seller IP in full force and effect have been made
by the applicable deadline. No application for a patent or a copyright, mask
work, or trademark registration or any other type of Registered IP filed by or
on behalf of the Seller has been abandoned, allowed to lapse, or rejected.
Part 2.4(h)(iii) of the Disclosure Schedule accurately identifies and describes
as of the date of this Agreement each action, filing, and payment that must be
taken or made on or before the date that is 120 days after the date of this
Agreement in order to maintain such item of Seller IP in full force and effect.
               (iv) Interference Proceedings and Similar Claims. No
interference, opposition, reissue, reexamination, or other Proceeding is or has
been pending or, to the Seller’s Knowledge, threatened, in which the scope,
validity, or enforceability of any Seller IP is being, has been, or could
reasonably be expected to be contested or challenged. To the best of the
Seller’s Knowledge, there is no basis for a claim that any Seller IP is invalid
or unenforceable.
          (i) To the Seller’s Knowledge, no Person has infringed,
misappropriated, or otherwise violated, and no Person is currently infringing,
misappropriating, or otherwise violating, any Seller IP. Part 2.4(i) of the
Disclosure Schedule accurately identifies (and the Seller has provided to the
Purchasers a complete and accurate copy of) each letter or other written or
electronic communication or correspondence that has been sent or otherwise
delivered by or to the Seller or any representative of the Seller regarding any
actual, alleged, or suspected infringement or misappropriation of any Seller IP,
and provides a brief description of the current status of the matter referred to
in such letter, communication, or correspondence.

7



--------------------------------------------------------------------------------



 



          (j) To the Seller’s knowledge, neither the execution, delivery, or
performance of this Agreement (or any of the ancillary agreements) nor the
consummation of any of the transactions contemplated by this Agreement (or any
of the ancillary agreements) will, with or without notice or lapse of time,
result in, or give any other Person the right or option to cause or declare,
(a) a loss of, or Encumbrance on, any Seller IP; or (b) a breach of or default
under any Seller IP Contract. Neither the execution, delivery, or performance of
this Agreement (or any of the ancillary agreements) nor the consummation of any
of the transactions contemplated by this Agreement (or any of the ancillary
agreements) will, with or without notice or lapse of time, result in, or give
any other Person the right or option to cause or declare, (1) the release,
disclosure, or delivery of any Seller IP by or to any escrow agent or other
Person; or (2) the grant, assignment, or transfer to any other Person of any
license or other right or interest under, to, or in any of the Seller IP.
          (k) To the Seller’s knowledge, the Seller has never infringed
(directly, contributorily, by inducement, or otherwise), misappropriated, or
otherwise violated or made unlawful use of any Intellectual Property Right of
any other Person or engaged in unfair competition. No Seller Products, and no
method or process used in the manufacturing of any Seller Products, infringes,
violates, or makes unlawful use of any Intellectual Property Right of, or
contains any Intellectual Property misappropriated from, any other Person. There
is no legitimate basis for a claim that the Seller or any Seller Products has
infringed or misappropriated any Intellectual Property Right of another Person
or engaged in unfair competition or that any Seller Products, or any method or
process used in the manufacturing of any Seller Products, infringes, violates,
or makes unlawful use of any Intellectual Property Right of, or contains any
Intellectual Property misappropriated from, any other Person. Without limiting
the generality of the foregoing:
          (l) To the Seller’s knowledge, no infringement, misappropriation, or
similar claim or Proceeding is pending or, to the best of the Seller’s
Knowledge, threatened against the Seller or against any other Person who is or
may be entitled to be indemnified, defended, held harmless, or reimbursed by the
Seller with respect to such claim or Proceeding. The Seller has never received
any notice or other communication (in writing or otherwise) relating to any
actual, alleged, or suspected infringement, misappropriation, or violation by
the Seller, any of their employees or agents, or any Seller Products of any
Intellectual Property Rights of another Person, including any letter or other
communication suggesting or offering that the Seller obtain a license to any
Intellectual Property Right of another Person.
          (m) To the Seller’s knowledge, the Seller is not bound by any Contract
to indemnify, defend, hold harmless, or reimburse any other Person with respect
to, or otherwise assumed or agreed to discharge or otherwise take responsibility
for, any existing or potential intellectual property infringement,
misappropriation, or similar claim (other than indemnification provisions in the
Seller’s standard forms of Seller IP Contracts).
          (n) To the Seller’s Knowledge, no claim or Proceeding involving any
Intellectual Property or Intellectual Property Right licensed to the Seller is
pending or has been threatened, except for any such claim or Proceeding that, if
adversely determined, would not adversely affect (a) the use or exploitation of
such Intellectual Property or Intellectual Property Right by the Seller, or (b)
the design, development, manufacturing, marketing, distribution, provision,
licensing or sale of any Seller Products.
          (o) To the Seller’s knowledge, none of the software (including
firmware and other software embedded in hardware devices) owned, developed (or
currently being developed), used, marketed, distributed, licensed, or sold by
the Seller (including any software that is part of, is distributed with, or is
used in the design, development, manufacturing, production, distribution,
testing, maintenance, or support of any Seller Products, but excluding any
third-party software that is generally available on standard commercial terms
and is licensed to the Seller solely for internal use on a non-exclusive basis)
(collectively, “Seller Software”) (a) contains any bug, defect, or error
(including any bug, defect, or error relating to or resulting from the display,
manipulation, processing, storage, transmission, or use of data) that materially
and adversely affects the use, functionality, or performance of such Seller
Software or any product or system containing or used in conjunction with such
Seller Software; or (b) fails to comply with any applicable warranty or other
contractual commitment relating to the use, functionality, or performance of
such Seller Software or To the Seller’s knowledge the Seller has provided to the
Purchasers a complete and accurate list of all known bugs, defects, and errors
in the Seller Software.

8



--------------------------------------------------------------------------------



 



          (p) To the Seller’s knowledge, no Seller Software contains any “back
door,” “drop dead device,” “time bomb,” “Trojan horse,” “virus,” or “worm” (as
such terms are commonly understood in the software industry) or any other code
designed or intended to have, or capable of performing, any of the following
functions: (a) disrupting, disabling, harming, or otherwise impeding in any
manner the operation of, or providing unauthorized access to, a computer system
or network or other device on which such code is stored or installed; or
(b) damaging or destroying any data or file without the user’s consent.
          (q) To the Seller’s knowledge, the source code for all Seller Software
contains clear and accurate annotations and programmer’s comments, and otherwise
has been documented in a professional manner that is both: (i) consistent with
customary code annotation conventions and best practices in the software
industry; and (ii) sufficient to independently enable a programmer of reasonable
skill and competence to understand, analyze, and interpret program logic,
correct errors and improve, enhance, modify and support the Seller Software. No
source code for any Seller Software has been delivered, licensed, or made
available to any escrow agent or other Person who is not, as of the date of this
Agreement, an employee of the Seller. The Seller has no duty or obligation
(whether present, contingent, or otherwise) to deliver, license, or make
available the source code for any Seller Software to any escrow agent or other
Person. No event has occurred, and no circumstance or condition exists, that
(with or without notice or lapse of time) will, or could reasonably be expected
to, result in the delivery, license, or disclosure of the source code for any
Seller Software to any other Person.
          (r) To the Seller’s knowledge, Part 2.4(r) of the Disclosure Schedule
accurately identifies and describes (i) each item of Open Source Code that is
contained in, distributed with, or used in the development of the Seller
Products or from which any part of any Seller Product is derived, (ii) the
applicable license terms for each such item of Open Source Code, and (iii) the
Seller Product or Seller Products to which each such item of Open Source Code
relates.
          (s) To the Seller’s knowledge, no Seller Product contains, is derived
from, is distributed with, or is being or was developed using Open Source Code
that is licensed under any terms that (i) impose or could impose a requirement
or condition that any Seller Product or part thereof (A) be disclosed or
distributed in source code form, (B) be licensed for the purpose of making
modifications or derivative works, or (C) be redistributable at no charge, or
(ii) otherwise impose or could impose any other material limitation,
restriction, or condition on the right or ability of the Seller to use or
distribute any Seller Product.
     2.5 Bank Accounts. Part 2.5 of the Disclosure Schedule accurately sets
forth, with respect to each account maintained by or for the benefit of the
Seller at any bank or other financial institution: (a) the name and location of
the institution at which such account is maintained; (b) the name in which such
account is maintained and the account number of such account; (c) a description
of such account and the purpose for which such account is used; (d) the current
balance in such account; (e) the rate of interest being earned on the funds in
such account; and (f) the names of all individuals authorized to draw on or make
withdrawals from such account. There are no safe deposit boxes or similar
arrangements maintained by or for the benefit of the Seller.
     2.6 Receivables. Part 2.6 of the Disclosure Schedule provides an accurate
and complete breakdown and aging of all accounts receivable, notes receivable
and other receivables of the Seller as of June 30, 2008. Except as set forth in
Part 2.6 of the Disclosure Schedule, all existing accounts receivable of the
Seller (including those accounts receivable reflected on the Unaudited Interim
Balance Sheet that have not yet been collected and those accounts receivable
that have arisen since June 30, 2008 and have not yet been collected):
(i) represent valid obligations of customers of the Seller arising from bona
fide transactions entered into in the Ordinary Course of Business; and (ii) are
current and will be collected in full (without any counterclaim or setoff) on or
before September 15, 2008. Part 2.6 of the Disclosure Schedule identifies all
unreturned security deposits and other deposits made by, or held by any Person
for the benefit of, the Seller.
     2.7 Charter Documents; Records. The Seller has delivered to the Purchasers
accurate and complete copies of: (i) the formation and governing documents of
the Seller, including but not limited to the company registration card, business
license and trading registration, including all amendments thereto; (ii) the
shareholder roster of the Seller; and (iii) the minutes and other records of all
the meetings and other proceedings (including any

9



--------------------------------------------------------------------------------



 



actions taken by written consent or otherwise without a meeting) of the
shareholders of the Seller, the board of directors or other similar entity of
the Seller and all committees of the board of directors or other similar
entities of the Seller. The books of account, shareholder roster, minute books
and other records of the Seller are accurate, up-to-date and complete, and have
been maintained in accordance with sound and prudent business practices. All of
the records of the Seller are in the actual possession and direct control of the
Seller.
     2.8 Capitalization. The shareholder roster of Seller, as set forth on
Part 2.8 of the Disclosure Schedule, is true and correct. There is no:
(a) outstanding right (whether or not currently exercisable) to acquire any
shares of the capital stock or other securities of the Seller; (b) outstanding
security, instrument or obligation that is or may become convertible into or
exchangeable for any shares of the securities of the Seller; or (c) Contract
under which the Seller is or may become obligated to sell or otherwise issue any
securities. No person other than the those set forth on the shareholder roster
has any right to vote with respect to the sale of the Assets to the Purchasers
or any of the other Transactions.
     2.9 Financial Statements. The Seller has delivered to the Purchasers the
following financial statements (collectively, the “Financial Statements”):
(a) the audited balance sheets of the Seller as of December 31, 2007,
December 31, 2006 and December 31, 2005, and the related statements of income
and retained earnings and cash flows for the years then ended, together with the
notes thereto and the report of Ernst & Young with respect thereto; and (b) the
balance sheet of the Seller as of June 30, 2008 (the “Unaudited Interim Balance
Sheet”), and the related statements of income and retained earnings and cash
flows for the six months then ended. The Financial Statements and the
Abbreviated Closing Balance Sheet are accurate and complete in all respects,
have been prepared in accordance with Taiwan GAAP applied on a consistent basis
throughout the periods covered (except that the financial statements referred to
in clause “(b)” of this Section 2.9 do not have notes) and present fairly the
financial position of the Seller as of the respective dates thereof and the
results of operations and cash flows of the Seller for the periods covered
thereby. Since June 30, 2008 (the “Statement Date”): there has been no Material
Adverse Effect on the Seller, there has been no damage or destruction to any
Asset, the Seller has not acquired via purchase, lease or license any additional
assets, the Seller has not licensed, leased or disposed of any Asset, no Seller
Contract has been amended or terminated, the Seller has not changed any of its
methods of accounting or accounting practices, the Seller has not entered into
any transaction or taken any other action outside of the Ordinary Course of
Business and the Seller has not committed to take any of the actions described
herein.
     2.10 Contracts.
          (a) To the Seller’s knowledge, Part 2.10(a) of the Disclosure Schedule
identifies and provides an accurate and complete description of each Seller
Contract, except for any Immaterial Contract. The Seller has delivered to the
Purchasers accurate and complete copies of all Contracts identified in
Part 2.10(a) of the Disclosure Schedule, including all amendments thereto. Each
Seller Contract is valid and in full force and effect. The Contracts identified
in Part 2.10(a) of the Disclosure Schedule collectively constitute all of the
Contracts necessary to enable the Seller to conduct its business in the manner
in which such business is currently being conducted and in the manner in which
such business is proposed to be conducted.
          (b) To the Seller’s knowledge, except as set forth in Part 2.10(b) of
the Disclosure Schedule: (i) no Person has violated or breached, or declared or
committed any default under, any Seller Contract; and (ii) no event has
occurred, and no circumstance exists, that might (A) result in a violation of
any of the provisions of any Seller Contract, (B) give any Person the right to
declare a default or exercise any remedy under any Seller Contract, (C) give any
Person the right to accelerate the maturity or performance of any Seller
Contract, or (D) give any Person the right to terminate or modify any Seller
Contract. Except as set forth in Part 2.10(b) of the Disclosure Schedule:
(1) the Seller has not received any notice or other communication regarding any
actual or potential violation or breach of, or default under, any Seller
Contract; and (2) the Seller has not waived any right under any Seller Contract
          (c) To the Seller’s knowledge, each Person against which the Seller
has or may acquire any rights under any Seller Contract is solvent and is able
to satisfy all of such Person’s current and future monetary obligations and
other obligations and Liabilities thereunder. The Seller has never guaranteed or
otherwise agreed to

10



--------------------------------------------------------------------------------



 



cause, insure or become liable for, and the Seller has never pledged any of its
assets to secure, the performance or payment of any obligation or other
Liability of any other Person.
          (d) To the Seller’s knowledge, the performance of the Seller Contracts
will not result in any violation of or failure to comply with any Legal
Requirement.
          (e) To the Seller’s knowledge, no Person is renegotiating, or has the
right to renegotiate, any amount paid or payable to the Seller under any Seller
Contract or any other term or provision of any Seller Contract.
          (f) Except as set forth in Part 2.10(f) of the Disclosure Schedule,
the Seller has no knowledge of any basis upon which any party to any Seller
Contract may object to (i) the assignment to the Purchasers of any right under
such Seller Contract, or (ii) the delegation to or performance by the Purchasers
of any obligation under such Seller Contract.
          (g) To the Seller’s knowledge, Part 2.9(g) of the Disclosure Schedule
identifies and provides an accurate and complete description of each proposed
Contract as to which any bid, offer, written proposal, term sheet or similar
document has been submitted or received by the Seller.
     2.11 Liabilities.
          (a) To the Seller’s knowledge, the Seller has no Liabilities, except
for: (i) liabilities identified as such in the “liabilities” columns of the
Unaudited Interim Balance Sheet; (ii) accounts payable (of the type required to
be reflected as current liabilities in the “liabilities” column of a balance
sheet prepared in accordance with Taiwan GAAP) incurred by the Seller in bona
fide transactions entered into in the Ordinary Course of Business since June 30,
2008; and (iii) obligations under the Contracts listed in Part 2.10 of the
Disclosure Schedule, to the extent that the existence of such obligations is
ascertainable solely by reference to such Contracts.
          (b) Part 2.11(b) of the Disclosure Schedule: (i) provides an accurate
and complete breakdown and aging of the accounts payable of the Seller as of
June 30, 2008; (ii) provides an accurate and complete breakdown of any customer
deposits or other deposits held by the Seller as of the date of this Agreement;
and (iii) provides an accurate and complete breakdown of all notes payable and
other indebtedness of the Seller as of the date of this Agreement.
          (c) The Seller has not, at any time, (i) made a general assignment for
the benefit of creditors, (ii) filed, or had filed against it, any bankruptcy
petition or similar filing, (iii) suffered the attachment or other judicial
seizure of all or a substantial portion of its assets, (iv) admitted in writing
its inability to pay its debts as they become due, (v) been convicted of, or
pleaded guilty or no contest to, any felony, or (vi) taken or been the subject
of any action that may have an adverse effect on its ability to comply with or
perform any of its covenants or obligations under any of the Transactional
Agreements.
     2.12 Compliance with Legal Requirements. (a) The Seller is in full
compliance with each Legal Requirement that is applicable to it or to the
conduct of its business or the ownership or use of any of its assets; (b) the
Seller has at all times been in full compliance with each Legal Requirement that
is or was applicable to it or to the conduct of its business or the ownership or
use of any of its assets; (c) no event has occurred, and no circumstance exists,
that might constitute or result directly or indirectly in a violation by the
Seller of, or a failure on the part of the Seller to comply with, any Legal
Requirement; and (d) the Seller has never received any communication from any
Governmental Body or any other Person regarding (i) any actual or potential
violation of, or failure to comply with, any Legal Requirement, or (ii) any
actual or potential obligation on the part of the Seller to undertake, or to
bear all or any portion of the cost of, any cleanup or any remedial, corrective
or response action of any nature. To the best of the knowledge of the Seller, no
Governmental Body has proposed or is considering any Legal Requirement that, if
adopted or otherwise put into effect, (1) may have an Material Adverse Effect on
the Seller or on the ability of the Seller to comply with or perform any
covenant or obligation under any of the Transactional Agreements, or (2) may
have the effect of preventing, delaying, making illegal or otherwise interfering
with any of the Transactions.

11



--------------------------------------------------------------------------------



 



     2.13 Governmental Authorizations. Part 2.13 of the Disclosure Schedule
identifies: (a) each Governmental Authorization that is held by the Seller; and
(b) each other Governmental Authorization that, to the best of the knowledge of
the Seller, is held by any employee of the Seller and relates to or is useful in
connection with the business of the Seller. The Seller have delivered to the
Purchasers accurate and complete copies of all of the Governmental
Authorizations identified in Part 2.13 of the Disclosure Schedule, including all
renewals thereof and all amendments thereto. Each Governmental Authorization
identified or required to be identified in Part 2.13 of the Disclosure Schedule
is valid and in full force and effect and the Seller has never received any
notice or other communication (in writing or otherwise) from any Governmental
Body or any other Person regarding any actual or potential revocation,
suspension, cancellation or modification of any Governmental Authorization. The
Governmental Authorizations identified in Part 2.13 of the Disclosure Schedule
constitute all of the Governmental Authorizations necessary (i) to enable the
Seller to conduct its business in the manner in which such business is currently
being conducted and in the manner in which such business is proposed to be
conducted, and (ii) to permit the Seller to own and use its assets in the manner
in which they are currently owned and used and in the manner in which they are
proposed to be owned and used.
     2.14 Tax Matters.
          (a) The Seller has filed all Tax Returns that it was required to file
under applicable Legal Requirements. All such Tax Returns were correct and
complete in all respects and have been prepared in substantial compliance with
all applicable Legal Requirements. All Taxes due and owing by the Seller
(whether or not shown on any Tax Return) have been paid. The Seller is not
currently the beneficiary of any extension of time within which to file any Tax
Return. No claim has ever been made by an authority in a jurisdiction where the
Seller does not file Tax Returns that it is or may be subject to taxation by
that jurisdiction. There are no Liens for Taxes (other than Taxes not yet due
and payable) upon any of the assets of the Seller. No director or officer (or
employee responsible for Tax matters) of the Seller expects any authority to
assess any additional Taxes for any period for which Tax Returns have been
filed. No Proceedings are pending or being conducted with respect to the Seller.
The Seller has not received from any Governmental Body any (i) notice indicating
an intent to open an audit or other review, (ii) request for information related
to Tax matters, or (iii) notice of deficiency or proposed adjustment of or any
amount of Tax proposed, asserted, or assessed by any Governmental Body against
the Seller.
          (b) The Seller has not waived any statute of limitations in respect of
Taxes or agreed to any extension of time with respect to a Tax assessment or
deficiency. The Seller has no Liability for the Taxes of any Person (other than
the Seller) as an affiliate, a transferee or successor, by contract, or
otherwise.
     2.15 Employee And Labor Matters.
          (a) The Seller has a comprehensive list of Seller Employees to the
Purchasers that includes for each employee: his or her name, original hire date,
title, description of duties, annualized compensation, other compensation over
the twelve months preceding the Closing, eligibility to participate in each
Seller Employee Plan and any Governmental Authorization that is held by such
employee and that relates to or is useful in connection with the Seller’s
business. The Seller has delivered to the Purchasers accurate and complete
copies of all Seller Employee Agreements, employee manuals and handbooks,
disclosure materials, policy statements and other materials relating to the
employment of the current and former employees of the Seller. The Seller is not
in breach of any Seller Employee Agreement. To the Seller’s knowledge no Seller
Employee is in breach of any Seller Employee Agreement.
          (b) To the Seller’s knowledge: (i) no employee of the Seller intends
to terminate his employment with the Seller; (ii) no employee of the Seller has
received an offer to join a business that may be competitive with the Seller’s
business; and (iii) no employee of the Seller is a party to or is bound by any
confidentiality agreement, noncompetition agreement or other Contract (with any
Person) that may have an adverse effect on: (A) the performance by such employee
of any of his duties or responsibilities as an employee of the Seller; or
(B) the Seller’s business or operations.

12



--------------------------------------------------------------------------------



 



          (c) The Seller has a comprehensive list of the Seller’s independent
Contractors to the Purchasers that includes for each independent contractor: his
or her name, first date of service to the Seller, a description of duties, the
aggregate dollar amount of the compensation (including all payments or benefits
of any type) received by such independent contractor from the Seller with
respect to services performed in 2007, the terms of compensation of such
independent contractor, and any Governmental Authorization that is held by such
independent contractor and that relates to or is useful in connection with the
Seller’s business.
          (d) The Seller is not engaged, and the Seller has never been engaged,
in any unfair labor practice of any nature. There has never been any slowdown,
work stoppage, labor dispute or union organizing activity, or any similar
activity or dispute, affecting the Seller, any such slowdown, work stoppage,
labor dispute or union organizing activity or any similar activity or dispute.
No condition or circumstance exists, that might directly or indirectly give rise
to or provide a basis for the commencement of any such slowdown, work stoppage,
labor dispute or union organizing activity or any similar activity or dispute.
There are no actions, claims, labor disputes or grievances pending or, to the
best of the knowledge of the Seller, threatened or reasonably anticipated
relating to any labor, safety or discrimination matters involving any Seller
Employee, including, without limitation, charges of unfair labor practices or
discrimination complaints.
          (e) None of the current or former independent contractors of the
Seller could be reclassified as an employee. There are, and at no time have
been, any independent contractors who have provided services to the Seller or
any Seller Affiliate for a period of six consecutive months or longer. The
Seller has never had any temporary or leased employees. No independent
contractor of the Seller is eligible to participate in any Seller Employee Plan.
          (f) Part 2.15(f) of the Disclosure Schedule contains an accurate and
complete list as of the date hereof of each of Seller’s Employee Plans and
Seller Pension Plans. The Seller has never had any Seller Employee Plan or
Seller Pension Plan except as for those currently in effect and listed on
Part 2.15(f) of the Disclosure Schedule. The Seller has delivered to the
Purchasers correct and complete copies of all documents setting forth the terms
of each Seller Employee Plan and Seller Pension Plan. The Seller has at all
times been in substantial compliance with all applicable Legal Requirements
respecting employment, employment practices, terms and conditions of employment
and wages and hours, in each case, with respect to Seller Employees, including
the applicable health care continuation requirements of and any similar
provisions of local law.
          (g) To the Seller’s knowledge, no shareholder nor any Seller Employee
is obligated under any Contract or subject to any judgment, decree, or order of
any court or other Governmental Body that would interfere with such Person’s
efforts to promote the interests of the Seller or that would interfere with the
business of the Seller or any Seller Affiliate. Neither the execution nor the
delivery of this Agreement, nor the carrying on of the business of the Seller or
any Seller Affiliate as presently conducted nor any activity of such shareholder
or Seller Employees in connection with the carrying on of the business of the
Seller or any Seller Affiliate as presently conducted will, to the Seller’s
knowledge, conflict with, result in a breach of the terms, conditions or
provisions of, or constitute a default under, any Contract under which any of
such shareholders or Seller Employees is now bound.
     2.16 Environmental Matters. To the Seller’s knowledge, the Seller is not
liable or potentially liable for any response cost or natural resource damages,
fines or damage due to Hazardous Material or similar Legal Requirement, at or
with respect to any site.
     2.17 Sale of Products. To the Seller’s knowledge, each product that has
been sold, licensed or distributed by the Seller to any Person: (i) conformed
and complied in all respects with the terms and requirements of any applicable
warranty or other Contract and with all applicable Legal Requirements; and
(ii) was free of any design defects construction defects or other defects or
deficiencies at the time of sale. The Purchaser will not incur or otherwise
become subject to any Liability arising directly or indirectly from any product
manufactured or sold by the Seller on or at any time prior to the Closing Date.
No product manufactured or sold by the Seller has been the subject of any recall
or other similar action; and no event has occurred and no circumstance exists,
that might directly or indirectly serve as a basis for any such recall or other
similar action relating to any such product.

13



--------------------------------------------------------------------------------



 



     2.18 Related Party Transactions. Except as set forth in Part 2.18 of the
Disclosure Schedule: (a) no Related Party has any direct or indirect interest of
any nature in any of the assets of the Seller; (b) no Related Party is indebted
to the Seller; (c) no Related Party has entered into, or has had any direct or
indirect financial interest in, any Seller Contract, transaction or business
dealing of any nature involving the Seller; (d) no Related Party is competing,
or has competed, directly or indirectly, with the Seller; (e) no Related Party
has any claim or right against the Seller; and (f) no event has occurred, and no
condition or circumstance exists, that might give rise to any claim or right in
favor of any Related Party against the Seller.
     2.19 Proceedings; Orders. There is no pending Proceeding, and no Person has
threatened to commence any Proceeding: (i) that involves the Seller or that
otherwise relates to or might affect the business of the Seller or any of the
Assets (whether or not the Seller is named as a party thereto); or (ii) that
challenges, or that may have the effect of preventing, delaying, making illegal
or otherwise interfering with, any of the Transactions. No event has occurred,
and no claim, dispute or other condition or circumstance exists, that might give
rise to the commencement of any such Proceeding. No Proceeding has ever been
commenced by or against the Seller. There is no Order to which the Seller, or
any of the assets owned or used by the Seller, is subject.
     2.20 No Breach; Consents. To the Seller’s knowledge, except as set forth in
Part 2.20 of the Disclosure Schedule, the execution, delivery and performance of
this Agreement by Sellers will not (a) contravene any provision of the
organizational documents of the Seller; (b) violate or conflict with any law,
governmental order or governmental authority; (c) conflict with, result in any
breach of any of the provisions of, constitute a default (or any event that
would, with the passage of time or the giving of notice or both, constitute a
default) under, result in a violation of, increase the burdens under, result in
the termination, amendment, suspension, modification, abandonment or
acceleration of payment (or any right to terminate) under any Seller Contract or
require a Consent, including any consent under any contract or governmental
authorization that is either binding upon or enforceable against the Sellers; or
(d) require any governmental authorization.
     2.21 Brokers. The Seller has not become obligated to pay, or has taken any
action that might result in any Person claiming to be entitled to receive, any
brokerage commission, finder’s fee or similar commission or fee in connection
with any of the Transactions.
     2.22 Certain Business Practices. Neither the Seller nor any of its
Representatives has: (a) used any funds for unlawful contributions, gifts,
entertainment or other unlawful expenses relating to political activity in
respect of the business; (b) directly or indirectly, paid any sum of money or
item of property, however characterized, to any Person acting on behalf of or
under the auspices of a governmental official or Governmental Authorization, in
the United States or any other country, which is in any manner illegal under any
Legal Requirement of the United States or any other country having jurisdiction;
or (c) made any payment to any customer or supplier of the Seller or any Person
affiliated with such customer or supplier for an unlawful reciprocal practice,
or made any other unlawful payment or given any other unlawful consideration to
any such customer or supplier or any such Person.
     2.23 Accuracy. To the Seller’s knowledge, none of the Transactional
Agreements contains or will contain any untrue statement of fact; and none of
the Transactional Agreements omits or will omit to state any fact necessary to
make any of the statements or information contained therein not misleading. All
of the information set forth in the Disclosure Schedule, and all other
information regarding the Seller that has been furnished to the Purchasers or
any of the Purchasers’ Representatives by or on behalf the Seller is accurate
and complete in all respects.
3. Representations and Warranties of the Purchasers.
     The Purchasers represent and warrant, to and for the benefit of the Seller,
as follows:
     3.1 Due Organization. Each of the Purchasers is a corporation duly
organized, validly existing and in good standing under the Laws of its
jurisdiction of organization, with all necessary power and authority to execute,
deliver and perform this Agreement.

14



--------------------------------------------------------------------------------



 



     3.2 Authority; Binding Nature Of Agreements. The Purchasers have the
absolute and unrestricted right, power and authority to enter into and perform
its obligations under this Agreement, and the execution and delivery of this
Agreement by the Purchasers has been duly authorized by all necessary action on
the part of the Purchasers and their boards of directors. The Purchasers have
the absolute and unrestricted right, power and authority to enter into and
perform its obligations under the Escrow Agreement, and the execution, delivery
and performance of the Escrow Agreement by the Purchasers have been duly
authorized by all necessary action on the part of the Purchasers and their
boards of directors. This Agreement constitutes the legal, valid and binding
obligation of the Purchasers, enforceable against it in accordance with its
terms. Upon the execution and delivery of the Escrow Agreement at the Closing,
the Escrow Agreement will constitute the legal, valid and binding obligations of
the Purchasers, enforceable against the Purchasers in accordance with their
terms.
     3.3 No Breach; Consents. The execution, delivery and performance of this
Agreement by Purchasers will not (a) contravene any provision of the
organizational documents of Purchasers; (b) violate or conflict with any law,
governmental order or governmental authority that the Purchasers are subject to;
or (c) require any governmental authorization.
     3.4 Brokers. The Purchasers have not become obligated to pay, and has not
taken any action that might result in any Person claiming to be entitled to
receive, any brokerage commission, finder’s fee or similar commission or fee in
connection with any of the Transactions.
     3.5 Accuracy. To Purchasers’ Knowledge, the representations and warranties
made in this Agreement by Purchasers are complete and accurate in all respects,
and such statements do not contain any untrue statement of a fact or omit to
state any fact necessary to make the statements or facts contained therein, in
light of the circumstances under which they were made, not misleading.
4. Pre-Closing Covenants of the Seller.
     4.1 Access And Investigation. The Seller shall ensure that, at all times
during the Pre-Closing Period: (a) the Seller and its Representatives provide
the Purchasers and their Representatives with complete access to Seller’s
Representatives and assets and to all existing books, records, Tax Returns, work
papers and other documents and information relating to the Assets and the
Seller’s business; (b) the Seller and its Representatives provide the Purchasers
and their Representatives with such copies of existing books, records, Tax
Returns, work papers and other documents and information relating to the Assets
and the Seller’s business as the Purchasers may request in good faith; and
(c) the Seller and its Representatives compile and provide the Purchasers and
their Representatives with such additional financial, operating and other data
and information relating to the Assets and the Seller’s business as the
Purchasers may request in good faith.
     4.2 Operation Of Business. The Seller shall ensure that, during the
Pre-Closing Period:
     (a) the Seller conducts its operations exclusively in the Ordinary Course
of Business and in the same manner as such operations have been conducted prior
to the date of this Agreement;
     (b) the Seller keeps in full force all insurance policies it maintained as
of the date of this Agreement;
     (c) the Seller (i) preserves intact its current business organization,
(ii) keeps available the services of its current officers and employees,
(iii) maintains its relations and good will with all suppliers, customers,
landlords, creditors, licensors, licensees, employees, independent contractors
and other Persons having business relationships with the Seller, and
(iv) promptly repairs, restores or replaces any assets that are destroyed or
damaged;
     (d) the officers of the Seller confer regularly with the Purchasers
concerning operational matters and otherwise report regularly to the Purchasers
concerning the status of the Seller’s business, condition, assets, liabilities,
operations, financial performance and prospects;

15



--------------------------------------------------------------------------------



 



     (e) the Purchasers are notified immediately of any inquiry, proposal or
offer from any Person relating to any Acquisition Transaction;
     (f) the Seller does not (i) declare, accrue, set aside or pay any dividend
or make any other distribution in respect of any shares of capital stock or
other securities, or (ii) repurchase, redeem or otherwise reacquire any shares
of capital stock or other securities;
     (g) other than as a result of the exercise of stock options outstanding as
of the date of this Agreement, the Seller does not sell or otherwise issue any
shares of capital stock or any other securities;
     (h) the Seller does not effect or become a party to any Acquisition
Transaction;
     (i) the Seller does not form any subsidiary or acquire any equity interest
or other interest in any other Entity;
     (j) the Seller does not make any capital expenditure, except for capital
expenditures that are made in the Ordinary Course of Business and that, when
added to all other capital expenditures made on behalf of the Seller during the
Pre-Closing Period, do not exceed $10,000 in the aggregate;
     (k) the Seller does not enter into or permit any of its assets to become
bound by any Contract;
     (l) the Seller does not incur, assume or otherwise become subject to any
Liability, except for current liabilities (of the type required to be reflected
in the “liabilities” column of a balance sheet prepared in accordance with
Taiwan GAAP) incurred in the Ordinary Course of Business;
     (m) the Seller does not establish or adopt any Seller Employee Plan, or pay
any bonus or make any profit-sharing or similar payment to, or increase the
amount of the wages, salary, commissions, fees, fringe benefits or other
compensation or remuneration payable to, any of its directors, officers,
employees or independent contractors;
     (n) the Seller does not change any of its methods of accounting or
accounting practices in any respect;
     (o) the Seller does not commence or settle any Proceeding;
     (p) the Seller does not enter into any transaction or take any other action
of the type referred to in the last sentence of Section 2.9;
     (q) except for paying the Seller’s accounts payable, whether or not due,
the Seller does not enter into any transaction or take any other action outside
the Ordinary Course of Business;
     (r) the Seller does not enter into any transaction or take any other action
that might cause or constitute a Breach of any representation or warranty made
by the Seller in this Agreement if (A) such representation or warranty had been
made as of the time of such transaction or action, (B) such transaction had been
entered into, or such action had occurred, on or prior to the date of this
Agreement or (C) such representation or warranty had been made as of the
Scheduled Closing Time;
     (s) the Seller does not agree, commit or offer (in writing or otherwise) to
take any of the actions described in clauses “(i)” through “(r)” of this
Section 4.2.
     4.3 Material Adverse Effect. The Seller shall not take any action which
would reasonably expect to have the Material Adverse Effect on the Seller.

16



--------------------------------------------------------------------------------



 



     4.4 Filings and Consents. The Seller shall ensure that all filings, notices
and Consents required to be made, given and obtained by the Seller in order to
consummate the Seller’s obligations under the Transactions are made, given and
obtained on a timely basis; and during the Pre-Closing Period, the Seller will
assist the Purchasers to prepare and make available such documents and take such
other actions as the Purchasers may request in good faith, in connection with
any filing, notice or Consent that the Purchasers are required or elects to
make, give or obtain.
     4.5 Notification; Updates to Disclosure Schedule. During the Pre-Closing
Period, the Seller shall promptly notify the Purchasers in writing of: (a) the
discovery by the Seller of any event, condition, fact or circumstance that
occurred or existed on or prior to the date of this Agreement and that caused or
constitutes a Breach of any representation or warranty made by the Seller in
this Agreement; (b) any event, condition, fact or circumstance that occurs,
arises or exists after the date of this Agreement and that would cause or
constitute a Breach of any representation or warranty made by the Seller in this
Agreement if (i) such representation or warranty had been made as of the time of
the occurrence, existence or discovery of such event, condition, fact or
circumstance, or (ii) such event, condition, fact or circumstance had occurred,
arisen or existed on or prior to the date of this Agreement; (c) any Breach of
any covenant or obligation of the Seller; and (d) any event, condition, fact or
circumstance that may make the timely satisfaction of any of the conditions set
forth in Section 6 or Section 7 impossible or unlikely. If any event, condition,
fact or circumstance that is required to be disclosed pursuant to this
Section 4.5 requires any change in the Disclosure Schedule, or if any such
event, condition, fact or circumstance would require such a change assuming the
Disclosure Schedule were dated as of the date of the occurrence, existence or
discovery of such event, condition, fact or circumstance, then the Seller shall
promptly deliver to the Purchasers an update to the Disclosure Schedule
specifying such change. No such update shall be deemed to supplement or amend
the Disclosure Schedule for the purpose of (i) determining the accuracy of any
representation or warranty made by the Seller in this Agreement or in the
Closing Certificate, or (ii) determining whether any of the conditions set forth
in Section 6 has been satisfied.
     4.6 No Negotiation. The Seller shall ensure that, during the Pre-Closing
Period, neither the Seller nor any Representative of the Seller shall, directly
or indirectly: (a) solicit or encourage the initiation of any inquiry, proposal
or offer from any Person (other than the Purchasers) relating to any Acquisition
Transaction; (b) participate in any discussions or negotiations with, or
provides any non-public information to, any Person (other than the Purchasers)
relating to any proposed Acquisition Transaction; or (c) consider the merits of
any unsolicited inquiry, proposal or offer from any Person (other than the
Purchasers) relating to any Acquisition Transaction.
     4.7 Best Efforts. During the Pre-Closing Period, the Seller shall use its
Best Efforts to cause the conditions set forth in Section 6 to be satisfied on a
timely basis.
     4.8 Confidentiality. The Seller shall ensure that, during the Pre-Closing
Period: (a) the Seller shall not issue or disseminate any press release or other
publicity or otherwise make any disclosure of any nature (to any supplier,
customer, landlord, creditor or employee of the Seller or to any other Person)
regarding any of the Transactions or the existence or terms of this Agreement,
except to the extent that (1) the Seller is required by law to make any such
disclosure or (2) Cavium US has provided its written consent for such
disclosure; and (b) if the Seller is required by law to make any such
disclosure, the Seller advise the Purchasers, at least five (5) business days
before making such disclosure, of the nature and content of the intended
disclosure.
     4.9 Shareholder Meeting. The Seller shall provide necessary notice and take
all required actions to promptly call a meeting of its shareholders to be held
no later than July 28, 2008 in order to approve the Transactions and adopt this
Agreement in accordance with ROC Companies Act and Business Merger and
Acquisition Law (collectively, the “Acts”); provided, however, that in no event
shall Seller send any notice to its shareholders of the above-described
shareholders meeting or otherwise notify its shareholders of this Agreement or
the Transactions until (a) July 16, if such notice is sent via mail or
(b) July 17, if such notice is communicated in any other way (e.g., email, fax
or personal delivery).
5. Pre-Closing Covenants of the Purchasers.

17



--------------------------------------------------------------------------------



 



     5.1 Best Efforts. During the Pre-Closing Period, the Purchasers shall use
their Best Efforts to cause the conditions set forth in Section 7.1 and 7.2 to
be satisfied.
     5.2 Employment Offers. During the Pre-Closing Period, Cavium Taiwan shall
deliver to the Seller employment offer letters for the Specified Employees and
for a majority of the Current Seller Employees at least fourteen (14) days prior
to the Closing Date.
     5.3 Filings and Consents. The Purchasers shall ensure that all filings,
notices and Consents required to be made, given and obtained by the Purchasers
in order to consummate the Purchasers’ obligations under the Transactions are
made, given and obtained on a timely basis.
6. Conditions Precedent to the Purchasers’ Obligation to Close.
     The Purchasers’ obligation to purchase the Assets and to take the other
actions required to be taken by the Purchasers at the Closing is subject to the
satisfaction, at or prior to the Closing, of each of the following conditions
(any of which may be waived by the Purchasers, in whole or in part, in writing):
     6.1 Accuracy Of Representations. All of the representations and warranties
made by the Seller in this Agreement (considered collectively), and each of said
representations and warranties (considered individually), shall have been
accurate in all respects as of the date of this Agreement, and shall be accurate
in all respects as of the Closing Date as if made on the Closing Date, without
giving effect to any update to the Disclosure Schedule.
     6.2 Performance Of Obligations.
          (a) Each of the documents referred to in Sections 1.4(b)(i),
1.4(b)(iii), 1.4(b)(iv) and 1.4(b)(v) shall have been executed by each of the
parties thereto and delivered to the Purchasers.
          (b) All of the covenants and obligations that the Seller is required
to comply with or to perform at or prior to the Closing (considered
collectively), and each of said covenants and obligations (considered
individually), shall have been duly complied with and performed in all material
respects.
     6.3 Consents. Each of the Consents identified in Part 2.20 of the
Disclosure Schedule shall have been obtained and shall be in full force and
effect.
     6.4 Shareholder Consent. All necessary approval of the Shareholders and
Seller’s Board of Directors to approve the Transactions and adopt this Agreement
shall have been obtained in accordance with the Acts.
     6.5 No Material Adverse Effect. There shall have been no Material Adverse
Effect in the Seller since the date of this Agreement, and no event shall have
occurred and no condition or circumstance shall exist that could be expected to
give rise to any such Material Adverse Effect.
     6.6 Additional Documents. The Purchasers shall have received the following
documents:
     (a) an opinion letter from Chen & Lin Attorneys-at-Law, the Seller’s legal
counsel, dated the Closing Date, in the form of Exhibit C;
     (b) such other documents as the Purchasers may reasonably request in good
faith for the purpose of (i) evidencing the accuracy of any representation or
warranty made by the Seller, (ii) evidencing the compliance by the Seller with,
or the performance by the Seller of, any covenant or obligation set forth in
this Agreement, (iii) evidencing the satisfaction of any condition set forth in
this Section 6, or (iv) otherwise facilitating the consummation or performance
of any of the Transactions; and

18



--------------------------------------------------------------------------------



 



     (c) the Abbreviated Closing Balance Sheet.
     6.7 No Proceedings. Since the date of this Agreement, there shall not have
been commenced or threatened against the Purchasers, or against any Person
affiliated with the Purchasers, any Proceeding (a) involving any material
challenge to, or seeking material damages or other material relief in connection
with, any of the Transactions, or (b) that may have the effect of preventing,
delaying, making illegal or otherwise interfering with any of the Transactions.
     6.8 No Prohibition. Neither the consummation nor the performance of any the
Transactions will, directly or indirectly (with or without notice or lapse of
time), contravene or result in a violation of, or cause the Purchasers or any
Person affiliated with the Purchasers to suffer any adverse consequence under,
any applicable Legal Requirement or Order.
     6.9 Due Diligence. Purchaser shall have completed the legal due diligence
of the Seller with respect to the Assets, and the result of the legal due
diligence is satisfactory to the Purchasers.
7. Conditions Precedent to the Seller’s Obligation to Close.
     The Seller’s obligation to sell the Assets and to take the other actions
required to be taken by the Seller at the Closing is subject to the
satisfaction, at or prior to the Closing, of each of the following conditions
(any of which may be waived by the Seller, in whole or in part, in writing):
     7.1 Accuracy Of Representations. All of the representations and warranties
made by the Purchasers in this Agreement (considered collectively), and each of
said representations and warranties (considered individually), shall have been
accurate in all material respects as of the date of this Agreement and shall be
accurate in all material respects as of the Scheduled Closing Time as if made at
the Scheduled Closing Time.
     7.2 Purchasers’ Performance.
          (a) The Purchasers shall have executed and delivered the Escrow
Agreement and shall have made the payment contemplated by Section 1.4(b)(ii) and
the deposit contemplated by Section 1.4(b)(iii).
          (b) All of the other covenants and obligations that the Purchasers are
required to comply with or to perform pursuant to this Agreement at or prior to
the Closing (considered collectively), and each of said covenants and
obligations (considered individually), shall have been complied with and
performed in all material respects.
     7.3 Shareholder Approval. The approval of the shareholders of the Seller to
approve the Transactions and adopt this Agreement shall have been obtained in
accordance with the Acts.
     7.4 Option Agreement. The Option Agreement, dated as of the Closing Date,
by and between Cavium International and the Seller shall have been executed and
delivered by Cavium International.
8. Termination.
     8.1 Termination Events. This Agreement may be terminated prior to the
Closing:
     (a) by the Purchasers if (i) there is a material Breach of any covenant or
obligation of the Seller and such Breach shall not have been cured within ten
days after the delivery of notice thereof to the Seller, or (ii) the Purchasers
reasonably determine that the timely satisfaction of any condition set forth in
Section 6 has become impossible or impractical (other than as a result of any
failure on the part of the Purchasers to comply with or perform its covenants
and obligations set forth in this Agreement);

19



--------------------------------------------------------------------------------



 



     (b) by the Seller if (i) there is a material Breach of any covenant or
obligation of the Purchasers and such Breach shall not have been cured within
ten days after the delivery of notice thereof to the Purchasers, or (ii) the
Seller reasonably determines that the timely satisfaction of any condition set
forth in Section 7 has become impossible or impractical (other than as a result
of any failure on the part of the Seller to comply with or perform any covenant
or obligation set forth in this Agreement);
     (c) by the Purchasers at or after the Scheduled Closing Time if any
condition set forth in Section 6 has not been satisfied by the Scheduled Closing
Time;
     (d) by the Seller at or after the Scheduled Closing Time if any condition
set forth in Section 7 has not been satisfied by the Scheduled Closing Time;
     (e) by the Purchasers if the Closing has not taken place on or before
October 3, 2008 (other than as a result of any failure on the part of the
Purchasers to comply with or perform their covenants and obligations under this
Agreement);
     (f) by the Seller if the Closing has not taken place on or before
October 3, 2008 (other than as a result of any intentional failure on the part
of the Seller to comply with or perform any covenant or obligation set forth in
this Agreement); or
     (g) by the mutual written consent of the Purchasers and the Seller.
     8.2 Termination Procedures. If the Purchasers wish to terminate this
Agreement pursuant to Section 8.1(a), Section 8.1(c) or Section 8.1(e), the
Purchasers shall deliver to the Seller a written notice stating that the
Purchasers are terminating this Agreement and setting forth a brief description
of the basis on which the Purchasers are terminating this Agreement. If the
Seller wishes to terminate this Agreement pursuant to Section 8.1(b),
Section 8.1(d) or Section 8.1(f), the Seller shall deliver to the Purchasers a
written notice stating that the Seller is terminating this Agreement and setting
forth a brief description of the basis on which the Seller is terminating this
Agreement.
     8.3 Effect Of Termination. If this Agreement is terminated pursuant to
Section 8.1 and Section 8.2, all further obligations of the parties under this
Agreement shall terminate; provided, however, that: (a) no party shall be
relieved of any obligation or other Liability arising from any Breach by such
party of any provision of this Agreement; (b) the parties shall, in all events,
remain bound by and continue to be subject to the provisions set forth in
Section 11; and (c) the Seller shall, in all events, remain bound by and
continue to be subject to Section 4.7.
     8.4 Nonexclusivity Of Termination Rights. The termination rights provided
in Section 8.1 shall not be deemed to be exclusive. Accordingly, the exercise by
any party of its right to terminate this Agreement pursuant to Section 8.1 shall
not be deemed to be an election of remedies and shall not be deemed to
prejudice, or to constitute or operate as a waiver of, any other right or remedy
that such party may be entitled to exercise (whether under this Agreement, under
any other Contract, under any statute, rule or other Legal Requirement, at
common law, in equity or otherwise).

20



--------------------------------------------------------------------------------



 



9. Indemnification, Etc.
     9.1 Survival Of Representations And Covenants.
          (a) The representations, warranties, covenants and obligations of each
party to this Agreement shall survive (without limitation): (i) the Closing and
the sale of the Assets to the Purchasers; (ii) any sale or other disposition of
any or all of the Assets by the Purchasers; and (iii) the death or dissolution
of any party to this Agreement. Except as set forth in Section 9.1(c), all of
said representations, warranties, covenants and obligations shall remain in full
force and effect and shall survive for an unlimited period of time.
          (b) The representations, warranties, covenants and obligations of the
Seller, and the rights and remedies that may be exercised by the Indemnitees,
shall not be limited or otherwise affected by or as a result of any information
furnished to, or any investigation made by or any knowledge of, any of the
Indemnitees or any of their Representatives.
          (c) Subject to Section 9.1(d), the representations and warranties set
forth in Sections 2 and 3 shall expire on the fourth anniversary of the Closing
Date; provided, however, that if a Claim Notice (as defined below) relating to
any representation or warranty set forth in any of said Sections is given to the
Seller on or prior to the fourth anniversary of the Closing Date, then,
notwithstanding anything to the contrary contained in this Section 9.1(c), such
representation or warranty shall not so expire, but rather shall remain in full
force and effect until such time as each and every claim (including any
indemnification claim asserted by any Indemnitee under Section 9.2) that is
based directly or indirectly upon, or that relates directly or indirectly to,
any Breach or alleged Breach of such representation or warranty has been fully
and finally resolved, either by means of a written settlement agreement executed
on behalf of the Seller and the Purchasers or by means of a final,
non-appealable judgment issued by a court of competent jurisdiction.
          (d) Notwithstanding anything to the contrary contained in
Section 9.1(c) (and without limiting the generality of anything contained in
Section 9.1(a)), if the Seller had knowledge, on or prior to the Closing Date,
of any circumstance that constitutes or that has given rise or could be expected
to give rise, directly or indirectly, to any Breach of any representation or
warranty set forth in Section 2, then such representation or warranty shall not
expire, but rather shall remain in full force and effect for an unlimited period
of time (regardless of whether any Claim Notice relating to such representation
or warranty is ever given).
          (e) For purposes of this Agreement, a “Claim Notice” relating to a
particular representation or warranty shall be deemed to have been given if any
Indemnitee, acting in good faith, delivers to the Seller a written notice
stating that such Indemnitee believes that there is or has been a possible
Breach of such representation or warranty and containing (i) a brief description
of the circumstances supporting such Indemnitee’s belief that there is or has
been such a possible Breach, and (ii) a non-binding, preliminary estimate of the
aggregate dollar amount of the actual and potential Damages that have arisen and
may arise as a direct or indirect result of such possible Breach.
          (f) For purposes of this Agreement, each statement or other item of
information set forth in the Disclosure Schedule or in any update to the
Disclosure Schedule shall be deemed to be a representation and warranty made by
the Seller in this Agreement.
     9.2 Indemnification By the Seller.
          (a) The Seller shall hold harmless and indemnify each of the
Indemnitees from and against, and shall compensate and reimburse each of the
Indemnitees for, any Damages that are directly or indirectly suffered or
incurred by any of the Indemnitees or to which any of the Indemnitees may
otherwise become subject at any time (regardless of whether or not such Damages
relate to any third-party claim) and that arise directly or indirectly from or
as a direct or indirect result of, or are directly or indirectly connected with:

21



--------------------------------------------------------------------------------



 



          (i) any Breach of any representation or warranty made by the Seller in
this Agreement as of the date of this Agreement (without giving effect to any
qualification as to materiality contained or incorporated in such representation
or warranty, and without giving effect to any update to the Disclosure
Schedule);
          (ii) any Breach of any representation or warranty made by the Seller
in this Agreement as if such representation and warranty had been made on and as
of the Closing Date (without giving effect to any qualification as to
materiality contained or incorporated in such representation or warranty, and
without giving effect to any update to the Disclosure Schedule);
          (iii) any Breach of any representation, warranty, statement,
information or provision contained in the Disclosure Schedule, the Closing
Certificate or in any other document delivered or otherwise made available to
the Purchasers or any of their Representatives by or on behalf of, the Seller;
          (iv) any Breach of any covenant or obligation of the Seller contained
in any of the Transactional Agreements;
          (v) any Liability of the Seller or of any Related Party, other than
the Assumed Liabilities;
          (vi) any Liability (other than the Assumed Liabilities) to which the
Purchasers or any of the other Indemnitees may become subject and that arises
directly or indirectly from or relates directly or indirectly to (A) any product
produced or sold or any services performed by or on behalf of the Seller,
(B) the presence of any Hazardous Material at any site owned, leased, occupied
or controlled by the Seller on or at any time prior to the Closing Date, (C) the
generation, manufacture, production, transportation, importation, use,
treatment, refinement, processing, handling, storage, discharge, release or
disposal of any Hazardous Material (whether lawfully or unlawfully) by or on
behalf of the Seller, (D) the operation by the Seller of its business, or
(E) any failure to comply with any bulk transfer law or similar Legal
Requirement in connection with any of the Transactions;
          (vii) any matter identified or referred to in Part 2.16 or Part 2.19
of the Disclosure Schedule;
          (viii) any Proceeding relating directly or indirectly to any Breach,
alleged Breach, Liability or matter of the type referred to in clause “(i),”
“(ii),” “(iii),” “(iv),” “(v)”, “(vi)” or “(vii)” above (including any
Proceeding commenced by any Indemnitee for the purpose of enforcing any of its
rights under this Section 9); or
          (ix) any inaccuracy or deficiency in the Abbreviated Closing Balance
Sheet as reasonably determined by the Purchasers with the assistance of their
independent auditors.
          (b) Subject to Section 9.2(c), the Seller shall not be required to
make any indemnification payment pursuant to Sections 9.2(a)(i), 9.2(a)(ii) or
9.2(a)(iii) for any Breach as set forth in such Sections until such time as the
total amount of all Damages (including the Damages arising from such Breach and
all other Damages arising from any other Breaches of any representations or
warranties) that have been directly or indirectly suffered or incurred by any
one or more of the Indemnitees, or to which any one or more of the Indemnitees
has or have otherwise become subject, exceeds $25,000. (If the total amount of
such Damages exceeds the $25,000, the Indemnitees shall be entitled to be
indemnified against and compensated and reimbursed for the entire amount of such
Damages, and not merely the portion of such Damages exceeding $25,000.)
          (c) The limitation on the indemnification obligations of the Seller
that is set forth in Section 9.2(b) shall not apply to any Breach arising
directly or indirectly from any circumstance of which the Seller had knowledge
on or prior to the Closing Date.

22



--------------------------------------------------------------------------------



 



          (d) Notwithstanding the foregoing, the parties agree that in no event
shall the Seller’s liability under this Agreement, including but not limited to
the liability for any indemnification payments made hereunder, exceed the Escrow
Fund.
     9.3 Indemnification By the Purchasers.
          (a) The Purchasers shall hold harmless and indemnify the Seller from
and against, and shall compensate and reimburse the Seller for, any Damages that
are directly or indirectly suffered or incurred by the Seller or to which the
Seller may otherwise become subject at any time (regardless of whether or not
such Damages relate to any third-party claim) and that arise directly or
indirectly from or as a direct or indirect result of, or are directly or
indirectly connected with:
          (i) any failure on the part of the Purchasers to perform and discharge
the Assumed Liabilities on a timely basis;
          (ii) any Breach of any representation or warranty made by the
Purchasers in this Agreement; or
          (iii) any Proceeding relating directly or indirectly to any failure or
Breach of the type referred to in clause “(i)” or “(ii)” above (including any
Proceeding commenced by the Seller for the purpose of enforcing its rights under
this Section 9.3).
          (b) Subject to Section 9.3(c), the Purchasers shall not be required to
make any indemnification payment pursuant to Section 9.3(a) for any Breach of
any of its representations and warranties until such time as the total amount of
all Damages (including the Damages arising from such Breach and all other
Damages arising from any other Breaches of its representations or warranties)
that have been directly or indirectly suffered or incurred by the Seller, or to
which the Seller have otherwise become subject, exceeds $25,000 in the
aggregate. (If the total amount of such Damages exceeds $25,000 in the
aggregate, the Seller shall be entitled to be indemnified against and
compensated and reimbursed for the entire amount of such Damages, and not merely
the portion of such Damages exceeding $25,000.)
          (c) The limitation on the indemnification obligations of the
Purchasers that are set forth in Section 9.3(b) shall not apply to any Breach
arising directly or indirectly from any circumstance of which the Purchasers had
knowledge on or prior to the Closing Date.
     9.4 Setoff. the Purchasers shall have the right to withhold and deduct any
sum that may be owed to any Indemnitee under this Section 9 from any amount
otherwise payable by any Indemnitee to the Seller. The withholding and deduction
of any such sum shall operate for all purposes as a complete discharge (to the
extent of such sum) of the obligation to pay the amount from which such sum was
withheld and deducted.
     9.5 Nonexclusivity Of Indemnification Remedies. The indemnification
remedies and other remedies provided in this Section 9 shall not be deemed to be
exclusive. Accordingly, the exercise by any Person of any of its rights under
this Section 9 shall not be deemed to be an election of remedies and shall not
be deemed to prejudice, or to constitute or operate as a waiver of, any other
right or remedy that such Person may be entitled to exercise (whether under this
Agreement, under any other Contract, under any statute, rule or other Legal
Requirement, at common law, in equity or otherwise).
     9.6 Defense Of Third Party Claims. In the event of the assertion or
commencement by any Person of any claim or Proceeding (whether against the
Purchasers, against any other Indemnitee or against any other Person) with
respect to which the Seller may become obligated to indemnify, hold harmless,
compensate or reimburse any Indemnitee pursuant to this Section 9, the
Purchasers shall have the right, at its election, to designate the Seller to
assume the defense of such claim or Proceeding at the sole expense of the
Seller. If the Purchasers so elect to designate the Seller to assume the defense
of any such claim or Proceeding:

23



--------------------------------------------------------------------------------



 



     (a) the Seller shall proceed to defend such claim or Proceeding in a
diligent manner with counsel satisfactory to the Purchasers;
     (b) the Purchasers shall make available to the Seller any non-privileged
documents and materials in the possession of the Purchasers that may be
necessary to the defense of such claim or Proceeding;
     (c) the Seller shall keep the Purchasers informed of all material
developments and events relating to such claim or Proceeding;
     (d) the Purchasers shall have the right to participate in the defense of
such claim or Proceeding;
     (e) the Seller shall not settle, adjust or compromise such claim or
Proceeding without the prior written consent of the Purchasers; and
     (f) the Purchasers may at any time (notwithstanding the prior designation
of the Seller to assume the defense of such claim or Proceeding) assume the
defense of such claim or Proceeding.
If the Purchasers do not elect to designate the Seller to assume the defense of
any such claim or Proceeding (or if, after initially designating the Seller to
assume such defense, the Purchasers elect to assume such defense), the
Purchasers may proceed with the defense of such claim or Proceeding on its own.
If the Purchasers so proceed with the defense of any such claim or Proceeding on
its own:
          (i) all expenses relating to the defense of such claim or Proceeding
(whether or not incurred by the Purchasers) shall be borne and paid exclusively
the Seller;
          (ii) the Seller shall make available to the Purchasers any documents
and materials in the possession or control of the Seller that may be necessary
to the defense of such claim or Proceeding;
          (iii) the Purchasers shall keep the Seller informed of all material
developments and events relating to such claim or Proceeding; and
          (iv) the Purchasers shall have the right to settle, adjust or
compromise such claim or Proceeding with the consent of the Seller; provided,
however, that the Seller shall not unreasonably withhold such consent.
     9.7 Exercise Of Remedies By Indemnitees Other Than the Purchasers. No
Indemnitee (other than the Purchasers or any successor thereto or assign
thereof) shall be permitted to assert any indemnification claim or exercise any
other remedy under this Agreement unless the Purchasers (or any successor
thereto or assign thereof) shall have consented to the assertion of such
indemnification claim or the exercise of such other remedy.
10. Certain Post-Closing Covenants.
     10.1 Grant of Restricted Stock Units to Current Seller Employees.
Purchasers shall ensure that the offer letters to Current Seller Employees
provided at or prior to the Closing include provisions to grant Current Seller
Employees restricted stock units (“RSUs”) each calendar quarter over a four year
period, with each quarterly grant being 1/16th of the aggregate grant amount as
set forth in this Section 10.1 and scheduled for the last day of the first month
of each calendar quarter, with the first grant scheduled for October 31, 2008.
The allocation of such RSUs among the Current Seller Employees shall be at the
discretion of the Board of Directors or a committee thereof of Cavium US.
Purchasers shall ensure that the total number of RSUs included in the
above-described offer letters is at least equal to (i) four million United
States Dollars ($4,000,000) divided by (ii) the average closing price of one
share of Cavium US Common Stock on the Nasdaq market for period starting on
May 21, 2008 and ending

24



--------------------------------------------------------------------------------



 



the last day on which the Nasdaq market is open immediately prior to the date of
the execution date of this Agreement.
     10.2 Further Actions. From and after the Closing Date, the Seller shall
cooperate with the Purchasers and the Purchasers’ affiliates and
Representatives, and shall execute and deliver such documents and take such
other actions as the Purchasers may reasonably request, for the purpose of
evidencing the Transactions and putting the Purchasers in possession and control
of all of the Assets. Without limiting the generality of the foregoing, from and
after the Closing Date, the Seller shall promptly remit to the Purchasers any
funds that are received by the Seller and that are included in, or that
represent payment of receivables included in, the Assets. The Seller: (a) hereby
irrevocably authorizes the Purchasers, at all times on and after the Closing
Date, to endorse in the name of the Seller any check or other instrument that is
made payable to the Seller and that represents funds included in, or that
represents the payment of any receivable included in, the Assets; and (b) hereby
irrevocably nominates, constitutes and appoints the Purchasers as the true and
lawful attorney-in-fact of the Seller (with full power of substitution)
effective as of the Closing Date, and hereby authorizes the Purchasers, in the
name of and on behalf of the Seller, to execute, deliver, acknowledge, certify,
file and record any document, to institute and prosecute any Proceeding and to
take any other action (on or at any time after the Closing Date) that the
Purchasers may deem appropriate for the purpose of (i) collecting, asserting,
enforcing or perfecting any claim, right or interest of any kind that is
included in or relates to any of the Assets, (ii) defending or compromising any
claim or Proceeding relating to any of the Assets, or (iii) otherwise carrying
out or facilitating any of the Transactions. The power of attorney referred to
in the preceding sentence is and shall be coupled with an interest and shall be
irrevocable, and shall survive the dissolution or insolvency of the Seller.
     10.3 Publicity. Without limiting the generality of anything contained in
Section 4.8, the Seller shall ensure that, on and at all times after the Closing
Date: (a) no press release or other publicity concerning any of the Transactions
is issued or otherwise disseminated by or on behalf of the Seller without the
prior written consent of Cavium US; (b) the Seller continue to keep the terms of
this Agreement and the other Transactional Agreements strictly confidential
(unless previously disclosed to the public by the Purchasers); and (c) the
Seller keep strictly confidential, and the Seller does not use or disclose to
any other Person, any non-public document or other information that relates
directly or indirectly to the business of the Seller, the Purchasers or any
affiliate of the Purchasers.
     10.4 Change Of Name. Within twelve (12) months after the Closing, the
Seller shall change its name to a name that does not include the word “Star” or
any variation thereof and that is satisfactory to Purchasers. From the Closing,
Seller shall not use the word “Star” when identifying itself in any commercial
communications or transactions with customers, suppliers, partners or any other
member of the public. Notwithstanding the forgoing, the Seller shall be entitled
to use the name “Star” to the extent necessary in correspondence with government
officials to facilitate the Seller’s shut down and liquidation.
11. Miscellaneous Provisions.
     11.1 Further Assurances. Each party hereto shall execute and/or cause to be
delivered to each other party hereto such instruments and other documents, and
shall take such other actions, as such other party may reasonably request (prior
to, at or after the Closing) for the purpose of carrying out or evidencing any
of the Transactions.
     11.2 Fees and Expenses.
          (a) Subject to the provisions of Section 9 (including the
indemnification and other obligations of the Purchasers thereunder), the Seller
shall bear and pay all fees, costs and expenses (including all legal fees and
expenses payable to Chen & Lin Attorneys-at-Law) that have been incurred or that
are in the future incurred by, on behalf of or for the benefit of the Seller in
connection with: (i) the negotiation, preparation and review of any letter of
intent or similar document relating to any of the Transactions; (ii) the
investigation and review conducted by the Purchasers and their Representatives
with respect to the business of the Seller (and the furnishing of information to
the Purchasers and their Representatives in connection with such investigation
and

25



--------------------------------------------------------------------------------



 



review); (iii) the negotiation, preparation and review of this Agreement
(including the Disclosure Schedule), the other Transactional Agreements and all
bills of sale, assignments, certificates, opinions and other instruments and
documents delivered or to be delivered in connection with the Transactions;
(iv) the preparation and submission of any filing or notice required to be made
or given in connection with any of the Transactions, and the obtaining of any
Consent required to be obtained in connection with any of the Transactions; and
(v) the consummation and performance of the Transactions.
          (b) Subject to the provisions of Section 9 (including the
indemnification and other obligations of the Seller thereunder), the Purchasers
shall bear and pay all fees, costs and expenses (including all legal fees and
expenses payable to Cooley Godward Kronish llp and Lee and Li) that have been
incurred or that are in the future incurred by or on behalf of the Purchasers in
connection with: (i) the negotiation, preparation and review of any letter of
intent or similar document relating to any of the Transactions; (ii) the
investigation and review conducted by the Purchasers and their Representatives
with respect to the business of the Seller; (iii) the negotiation, preparation
and review of this Agreement, the other Transactional Agreements and all bills
of sale, assignments, certificates, opinions and other instruments and documents
delivered or to be delivered in connection with the Transactions, and the
obtaining of any Consent required to be obtained by the Purchasers in connection
with any of the Transactions; and (iv) the consummation and performance of the
Transactions.
     11.3 Attorneys’ Fees. If any legal action or other legal proceeding
relating to any of the Transactional Agreements or the enforcement of any
provision of any of the Transactional Agreements is brought against any party to
this Agreement, the prevailing party shall be entitled to recover reasonable
attorneys’ fees, costs and disbursements (in addition to any other relief to
which the prevailing party may be entitled).
     11.4 Notices. Any notice or other communication required or permitted to be
delivered to any party under this Agreement shall be in writing and shall be
deemed properly delivered, given and received when delivered (by hand, by
courier service or by facsimile) to the address or facsimile telephone number
set forth beneath the name of such party below (or to such other address or
facsimile telephone number as such party shall have specified in a written
notice given to the other parties hereto):
if to the Seller:
Star Semiconductor Corporation
Attn: Steven Huang, Chairman & CEO
4F, No.1, Chin-Shan 8th Street
Hsin-Chu, 300 Taiwan, R.O.C.
Facsimile: 886 3 567 9225
if to the Purchasers:
c/o Cavium Networks, Inc.
Attn: Arthur Chadwick, CFO
805 East Middlefield Road,
Mountain View, CA 94043 USA
Facsimile: 1 650-625-9751
with a copy to:
Cooley Godward Kronish LLP
Attention: Vincent Pangrazio
805 East Middlefield Road,
Mountain View, CA 914103 USA
Facsimile: 1 650-849-7400
     11.5 Time Of The Essence. Time is of the essence of this Agreement.

26



--------------------------------------------------------------------------------



 



     11.6 Headings. The underlined headings contained in this Agreement are for
convenience of reference only, shall not be deemed to be a part of this
Agreement and shall not be referred to in connection with the construction or
interpretation of this Agreement.
     11.7 Counterparts. This Agreement may be executed in several counterparts,
each of which shall constitute an original and all of which, when taken
together, shall constitute one agreement.
     11.8 Governing Law; Venue.
          (a) This Agreement shall be construed in accordance with, and governed
in all respects by, the internal laws of the State of California (without giving
effect to principles of conflicts of laws). Any legal action or other legal
proceeding relating to this Agreement or the enforcement of any provision of
this Agreement may be brought or otherwise commenced in any state or federal
court located in the County of Santa Clara, California. Each party to this
Agreement:
          (i) expressly and irrevocably consents and submits to the jurisdiction
of each state and federal court located in the County of Santa Clara, California
(and each appellate court located in the State of California) in connection with
any such legal proceeding;
          (ii) agrees that each state and federal court located in the County of
Santa Clara, California shall be deemed to be a convenient forum; and
          (iii) agrees not to assert (by way of motion, as a defense or
otherwise), in any such legal proceeding commenced in any state or federal court
located in the County of Santa Clara, California, any claim that such party is
not subject personally to the jurisdiction of such court, that such legal
proceeding has been brought in an inconvenient forum, that the venue of such
proceeding is improper or that this Agreement or the subject matter of this
Agreement may not be enforced in or by such court.
          (b) The Seller agrees that, if any Proceeding is commenced against any
Indemnitee by any Person in or before any court or other tribunal anywhere in
the world, then such Indemnitee may proceed against the Seller in or before such
court or other tribunal with respect to any indemnification claim or other claim
arising directly or indirectly from or relating directly or indirectly to such
Proceeding or any of the matters alleged therein or any of the circumstances
giving rise thereto.
          (c) Nothing in this Section 11.8 shall be deemed to limit or otherwise
affect the right of any Indemnitee to commence any legal proceeding against the
Seller in any forum or jurisdiction.
     11.9 Successors And Assigns; Parties In Interest.
          (a) This Agreement shall be binding upon: the Seller and its
successors and assigns (if any) and the Purchasers and its successors and
assigns (if any). This Agreement shall inure to the benefit of: the Seller; the
Shareholders; the Purchasers; the other Indemnitees (subject to Section 9.7);
and the respective successors and assigns (if any) of the foregoing. The Seller
shall not be permitted to assign any of its rights or delegate any its
obligations under this Agreement without the prior written consent of the
Purchasers. Other than (1) in conjunction with a change of control of the
Purchasers or Cavium US or (2) an assignment from a Purchaser to an entity under
common control with such Purchaser, the Purchasers shall not be permitted to
assign any of their rights or delegate any of their obligations under this
Agreement without the prior written consent of the Seller (so long as the Seller
remains in existence).
          (b) Except for the provisions of Section 9 hereof, none of the
provisions of this Agreement is intended to provide any rights or remedies to
any Person other than the parties to this Agreement and their respective
successors and assigns (if any). Without limiting the generality of the
foregoing, (i) no employee of the Seller shall have any rights under this
Agreement or under any of the other Transactional Agreements, and (ii) no
creditor of the Seller shall have any rights under this Agreement or any of the
other Transactional Agreements.

27



--------------------------------------------------------------------------------



 



     11.10 Remedies Cumulative; Specific Performance. The rights and remedies of
the parties hereto shall be cumulative (and not alternative). The Seller agree
that: (a) in the event of any Breach or threatened Breach by the Seller of any
covenant, obligation or other provision set forth in this Agreement, the
Purchasers shall be entitled (in addition to any other remedy that may be
available to it) to (i) a decree or order of specific performance or mandamus to
enforce the observance and performance of such covenant, obligation or other
provision, and (ii) an injunction restraining such Breach or threatened Breach;
and (b) neither the Purchasers nor any other Indemnitee shall be required to
provide any bond or other security in connection with any such decree, order or
injunction or in connection with any related action or Proceeding.
     11.11 Waiver.
          (a) No failure on the part of any Person to exercise any power, right,
privilege or remedy under this Agreement, and no delay on the part of any Person
in exercising any power, right, privilege or remedy under this Agreement, shall
operate as a waiver of such power, right, privilege or remedy; and no single or
partial exercise of any such power, right, privilege or remedy shall preclude
any other or further exercise thereof or of any other power, right, privilege or
remedy.
          (b) No Person shall be deemed to have waived any claim arising out of
this Agreement, or any power, right, privilege or remedy under this Agreement,
unless the waiver of such claim, power, right, privilege or remedy is expressly
set forth in a written instrument duly executed and delivered on behalf of such
Person; and any such waiver shall not be applicable or have any effect except in
the specific instance in which it is given.
     11.12 Amendments. This Agreement may not be amended, modified, altered or
supplemented other than by means of a written instrument duly executed and
delivered on behalf of the Purchasers and the Seller.
     11.13 Severability. Any term or provision of this Agreement that is invalid
or unenforceable in any situation in any jurisdiction shall not affect the
validity or enforceability of the remaining terms and provisions hereof or the
validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction. If the final judgment of a court of
competent jurisdiction declares that any term or provision hereof is invalid or
unenforceable, the parties hereto agree that the court making such determination
shall have the power to limit the term or provision, to delete specific words or
phrases, or to replace any invalid or unenforceable term or provision with a
term or provision that is valid and enforceable and that comes closest to
expressing the intention of the invalid or unenforceable term or provision, and
this Agreement shall be enforceable as so modified. In the event such court does
not exercise the power granted to it in the prior sentence, the parties hereto
agree to replace such invalid or unenforceable term or provision with a valid
and enforceable term or provision that will achieve, to the extent possible, the
economic, business and other purposes of such invalid or unenforceable term.
     11.14 Entire Agreement. The Transactional Agreements set forth the entire
understanding of the parties relating to the subject matter thereof and
supersede all prior agreements and understandings among or between any of the
parties relating to the subject matter thereof.
     11.15 Knowledge. For purposes of this Agreement, a Person shall be deemed
to have “knowledge” of a particular fact or other matter if any Representative
of such Person has knowledge of such fact or other matter.
     11.16 Construction.
          (a) For purposes of this Agreement, whenever the context requires: the
singular number shall include the plural, and vice versa; the masculine gender
shall include the feminine and neuter genders; the feminine gender shall include
the masculine and neuter genders; and the neuter gender shall include the
masculine and feminine genders.
          (b) The parties hereto agree that any rule of construction to the
effect that ambiguities are to be resolved against the drafting party shall not
be applied in the construction or interpretation of this Agreement.

28



--------------------------------------------------------------------------------



 



          (c) As used in this Agreement, the words “include” and “including,”
and variations thereof, shall not be deemed to be terms of limitation, but
rather shall be deemed to be followed by the words “without limitation.”
          (d) Except as otherwise indicated, all references in this Agreement to
“Sections,” “Exhibits” and “Schedules” are intended to refer to Sections of this
Agreement, Exhibits to this Agreement and Schedules to this Agreement.

29



--------------------------------------------------------------------------------



 



     The parties to this Agreement have caused this Agreement to be executed and
delivered as of July 15, 2008.
SELLER:

            Star Semiconductor Corporation
a Taiwanese company
      By:  /s/ Steven Huang     Title:  Chairman & CEO           

PURCHASERS:

            Cavium International,
an exempted Cayman Islands company
      Signature:   /s/ Arthur Chadwick      By:   Arthur Chadwick      Title: 
Director                Cavium Networks, Inc.,
a Delaware corporation
      Signature:   /s/ Arthur Chadwick      By:   Arthur Chadwick      Title: 
Vice President of Finance and Administration and Chief Financial Officer       
        Cavium (Taiwan) Ltd.,
a limited Taiwanese company
      Signature:   /s/ Arthur Chadwick      By:   Arthur Chadwick      Title: 
Director             

30



--------------------------------------------------------------------------------



 



Exhibit A
CERTAIN DEFINITIONS
     For purposes of the Agreement (including this Exhibit A):
     Acquisition Transaction. “Acquisition Transaction” shall mean any
transaction involving: (a) the sale or other disposition of all or any portion
of the business or assets of the Seller (other than in the Ordinary Course of
Business); (b) the issuance, sale or other disposition of (i) any capital stock
or other securities of the Seller, (ii) any option, call, warrant or right
(whether or not immediately exercisable) to acquire any capital stock or other
securities of the Seller, or (iii) any security, instrument or obligation that
is or may become convertible into or exchangeable for any capital stock or other
securities of the Seller; or (c) any merger, consolidation, business
combination, share exchange, reorganization or similar transaction involving the
Seller.
     Agreement. “Agreement” shall mean the Asset Purchase Agreement to which
this Exhibit A is attached (including the Disclosure Schedule), as it may be
amended from time to time.
     Best Efforts. “Best Efforts” shall mean the efforts that a prudent Person
desiring to achieve a particular result would use in order to ensure that such
result is achieved as expeditiously as possible.
     Breach. There shall be deemed to be a “Breach” of a representation,
warranty, covenant, obligation or other provision if there is or has been
(a) any inaccuracy in or breach (including any inadvertent or innocent breach)
of, or any failure (including any inadvertent failure) to comply with or
perform, such representation, warranty, covenant, obligation or other provision,
or (b) any claim (by any Person) or other circumstance that is inconsistent with
such representation, warranty, covenant, obligation or other provision; and the
term “Breach” shall be deemed to refer to any such inaccuracy, breach, failure,
claim or circumstance.
     Code. “Code” shall mean the Internal Revenue Code of 1986, as amended.
     Comparable Entities. “Comparable Entities” shall mean Entities (other than
the Seller) that are engaged in businesses similar to the business of the
Seller.
     Consent. “Consent” shall mean any approval, consent, ratification,
permission, waiver or authorization (including any Governmental Authorization).
     Contract. “Contract” shall mean any written, oral, implied or other
agreement, contract, understanding, arrangement, instrument, note, guaranty,
indemnity, representation, warranty, deed, assignment, power of attorney,
certificate, purchase order, work order, insurance policy, benefit plan,
commitment, covenant, assurance or undertaking of any nature.
     Current Seller Employee. “Current Seller Employee” shall mean any employee,
independent contractor or director of the Seller or any Seller Affiliate
employed or engaged to provide services to Seller or any Seller Affiliate as of
the date of the Agreement.
     Damages. “Damages” shall include any loss, damage, injury, decline in
value, lost opportunity, Liability, claim, demand, settlement, judgment, award,
fine, penalty, Tax, fee (including any legal fee, expert fee, accounting fee or
advisory fee), charge, cost (including any cost of investigation) or expense of
any nature.
     Disclosure Schedule. “Disclosure Schedule” shall mean the schedule (dated
as of the date of the Agreement) delivered to the Purchasers on behalf of the
Shareholders and the Seller, a copy of which is attached to the Agreement and
incorporated in the Agreement by reference.
     Encumbrance. “Encumbrance” shall mean any lien, pledge, hypothecation,
charge, mortgage, security interest, encumbrance, equity, trust, equitable
interest, claim, preference, right of possession, lease, tenancy, license,

A-1



--------------------------------------------------------------------------------



 



encroachment, covenant, infringement, interference, Order, proxy, option, right
of first refusal, preemptive right, community property interest, legend, defect,
impediment, exception, reservation, limitation, impairment, imperfection of
title, condition or restriction of any nature (including any restriction on the
transfer of any asset, any restriction on the receipt of any income derived from
any asset, any restriction on the use of any asset and any restriction on the
possession, exercise or transfer of any other attribute of ownership of any
asset).
     Entity. “Entity” shall mean any corporation (including any non-profit
corporation), general partnership, limited partnership, limited liability
partnership, joint venture, estate, trust, cooperative, foundation, society,
political party, union, company (including any limited liability company or
joint stock company), firm or other enterprise, association, organization or
entity.
     Excluded Assets. “Excluded Assets” shall mean the assets identified on
Schedule 1-F (to the extent owned by the Seller on the Closing Date).
     Governmental Authorization. “Governmental Authorization” shall mean any:
(a) permit, license, certificate, franchise, concession, approval, consent,
ratification, permission, clearance, confirmation, endorsement, waiver,
certification, designation, rating, registration, qualification or authorization
issued, granted, given or otherwise made available by or under the authority of
any Governmental Body or pursuant to any Legal Requirement; or (b) right under
any Contract with any Governmental Body.
     Governmental Body. “Governmental Body” shall mean any: (a) nation,
principality, state, commonwealth, province, territory, county, municipality,
district or other jurisdiction of any nature; (b) federal, state, local,
municipal, foreign or other government; (c) governmental or quasi-governmental
authority of any nature (including any governmental division, subdivision,
department, agency, bureau, branch, office, commission, council, board,
instrumentality, officer, official, representative, organization, unit, body or
Entity and any court or other tribunal); (d) multi-national organization or
body; or (e) individual, Entity or body exercising, or entitled to exercise, any
executive, legislative, judicial, administrative, regulatory, police, military
or taxing authority or power of any nature.
     Hazardous Material. “Hazardous Material” shall include: (a) any petroleum,
waste oil, crude oil, asbestos, urea formaldehyde or polychlorinated biphenyl;
(b) any waste, gas or other substance or material that is explosive or
radioactive; (c) any “hazardous substance,” “pollutant,” “contaminant,”
“hazardous waste,” “regulated substance,” “hazardous chemical” or “toxic
chemical” as designated, listed or defined (whether expressly or by reference)
in any statute, regulation or other Legal Requirement; (d) any other substance
or material (regardless of physical form) or form of energy that is subject to
any Legal Requirement which regulates or establishes standards of conduct in
connection with, or which otherwise relates to, the protection of human health,
plant life, animal life, natural resources, property or the enjoyment of life or
property from the presence in the environment of any solid, liquid, gas, odor,
noise or form of energy; and (e) any compound, mixture, solution, product or
other substance or material that contains any substance or material referred to
in clause “(a)”, “(b)”, “(c)” or “(d)” above.
     Immaterial Contract. “Immaterial Contract” shall mean any Seller Contract
that: (a) was entered into by the Seller in the Ordinary Course of Business;
(b) is identical in all material respects to one of the Standard
Form Agreements; (c) has a term of less than thirty (30) days or may be
terminated by the Seller (without penalty) within thirty (30) days after the
delivery of a termination notice by the Seller to the other party thereto; and
(d) does not contemplate or involve the payment of cash or other consideration
in an amount or having a value in excess of $10,000.
     Indemnitees. “Indemnitees” shall mean the following Persons: (a) the
Purchasers; (b) the Purchasers’ current and future affiliates; (c) the
respective Representatives of the Persons referred to in clauses “(a)” and “(b)”
above; and (d) the respective successors and assigns of the Persons referred to
in clauses “(a)”, “(b)” and “(c)” above.
     Intellectual Property. “Intellectual Property” shall mean and include all
algorithms, application programming interfaces, apparatus, assay components,
biological materials, cell lines, clinical data, chemical compositions or
structures, circuit designs and assemblies, databases and data collections,
diagrams, formulae, gate

A-2



--------------------------------------------------------------------------------



 



arrays, IP cores, inventions (whether or not patentable), know-how, logos, marks
(including brand names, product names, logos, and slogans), methods, network
configurations and architectures, net lists, photomasks, processes, proprietary
information, protocols, schematics, specifications, software, software code (in
any form including source code and executable or object code), subroutines, test
results, test vectors, user interfaces, techniques, URLs, web sites, works of
authorship, and other forms of technology (whether or not embodied in any
tangible form and including all tangible embodiments of the foregoing such as
instruction manuals, laboratory notebooks, prototypes, samples, studies, and
summaries).
     Intellectual Property Rights. “Intellectual Property Rights” shall mean and
include all rights of the following types, which may exist or be created under
the laws of any jurisdiction in the world: (a) rights associated with works of
authorship, including exclusive exploitation rights, copyrights, moral rights,
and mask works; (b) trademark and trade name rights and similar rights;
(c) trade secret rights; (d) patents and industrial property rights; (e) other
proprietary rights in Intellectual Property of every kind and nature; and
(f) all registrations, renewals, extensions, continuations, divisions, or
reissues of, and applications for, any of the rights referred to in clauses
(a) through (e) above.
     Leased Real Property. “Leased Real Property” shall mean the real property
leased by the Seller as tenant, together with, to the extent leased by the
Seller, all buildings and other structures, facilities or improvements currently
or hereafter located thereon, all fixtures, systems, equipment and items of
personal property of the Seller attached or appurtenant thereto and all
easements, licenses, rights and appurtenances relating to the foregoing.
     Legal Requirement. “Legal Requirement” shall mean any federal, state,
local, municipal, foreign or other law, statute, legislation, constitution,
principle of common law, resolution, ordinance, code, edict, decree,
proclamation, treaty, convention, rule, regulation, ruling, directive,
pronouncement, requirement, specification, determination, decision, opinion or
interpretation issued, enacted, adopted, passed, approved, promulgated, made,
implemented or otherwise put into effect by or under the authority of any
Governmental Body.
     Liability. “Liability” shall mean any debt, obligation, duty or liability
of any nature (including any unknown, undisclosed, unmatured, unaccrued,
unasserted, contingent, indirect, conditional, implied, vicarious, derivative,
joint, several or secondary liability), regardless of whether such debt,
obligation, duty or liability would be required to be disclosed on a balance
sheet prepared in accordance with generally accepted accounting principles and
regardless of whether such debt, obligation, duty or liability is immediately
due and payable.
     Material Adverse Effect. “Material Adverse Effect” shall mean any change,
effect, event or condition, individually or in the aggregate, that has had, or,
with the passage of time, could have, a material adverse effect on the business,
assets, properties, condition (financial or otherwise), results of operations,
prospects or customer, supplier or employee relationships of a company, taken as
a whole
     Open Source Code. “Open Source Code” shall mean any software code that is
distributed as “free software” or “open source software” or is otherwise
distributed publicly in source code form under terms that permit modification
and redistribution of such software. Open Source Code includes software code
that is licensed under the GNU General Public License, GNU Lesser General Public
License, Mozilla License, Common Public License, Apache License, BSD License,
Artistic License, or Sun Community Source License.
     Order. “Order” shall mean any: (a) order, judgment, injunction, edict,
decree, ruling, pronouncement, determination, decision, opinion, verdict,
sentence, subpoena, writ or award issued, made, entered, rendered or otherwise
put into effect by or under the authority of any court, administrative agency or
other Governmental Body or any arbitrator or arbitration panel; or (b) Contract
with any Governmental Body entered into in connection with any Proceeding.
     Ordinary Course of Business. An action taken by or on behalf of the Seller
shall not be deemed to have been taken in the “Ordinary Course of Business”
unless:
          (a) such action is recurring in nature, is consistent with the past
practices of the Seller and is taken in the ordinary course of the normal
day-to-day operations of the Seller;

A-3



--------------------------------------------------------------------------------



 



          (b) such action is taken in accordance with sound and prudent business
practices;
          (c) such action is not required to be authorized by the shareholders
of the Seller, the board of directors of the Seller or any committee of the
board of directors of the Seller and does not require any other separate or
special authorization of any nature; and
          (d) such action is similar in nature and magnitude to actions
customarily taken, without any separate or special authorization, in the
ordinary course of the normal day-to-day operations of Comparable Entities.
     Permitted Encumbrances. “Permitted Encumbrances” shall mean Encumbrances
that (a) are liens for taxes not yet due and payable or (b) relate to assets
owned by customers or third parties that are used by the Company in its
operations.
     Person. “Person” shall mean any individual, Entity or Governmental Body.
     Pre-Closing Period. “Pre-Closing Period” shall mean the period from the
date of the Agreement through the Closing Date.
     Proceeding. “Proceeding” shall mean any action, suit, litigation,
arbitration, proceeding (including any civil, criminal, administrative,
investigative or appellate proceeding and any informal proceeding), prosecution,
contest, hearing, inquiry, inquest, audit, examination or investigation
commenced, brought, conducted or heard by or before, or otherwise involving, any
Governmental Body or any arbitrator or arbitration panel.
     Registered IP. “Registered IP” shall mean all Intellectual Property Rights
that are registered, filed, or issued under the authority of any Governmental
Body, including all patents, registered copyrights, registered mask works, and
registered trademarks and all applications for any of the foregoing.
     Related Party. Each of the following shall be deemed to be a “Related
Party”: (a) each individual who is, or who has at any time been, an officer of
the Seller; (b) each member of the family of each of the individuals referred to
in clause “(a)” above; and (c) any Entity (other than the Seller) in which any
one of the individuals referred to in clauses “(a)” and “(b)” above holds or
held (or in which more than one of such individuals collectively hold or held),
beneficially or otherwise, a controlling interest or a material voting,
proprietary or equity interest.
     Representatives. “Representatives” shall mean officers, directors,
employees, agents, attorneys, accountants, advisors and representatives.
     Restricted Stock Units. “Restricted Stock Units” shall mean restricted
stock units to granted under the Cavium US 2007 Equity Incentive Plan or any
subsequent Cavium US equity incentive plan pursuant to Restricted Stock Unit
Award Agreements (which shall contain such terms and conditions as the Board of
Directors of Cavium US or committee thereof shall deem appropriate).
     Seller Affiliate. “Seller Affiliate” shall mean any Person under common
control with the Seller within the meaning of Sections 414(b), (c), (m) and
(o) of the Code, and the regulations issued thereunder.
     Seller Contract. “Seller Contract” shall mean any Contract: (a) to which
the Seller is a party; (b) by which the Seller or any of its assets is or may
become bound or under which the Seller has, or may become subject to, any
obligation; or (c) under which the Seller has or may acquire any right or
interest.
     Seller Employee. “Seller Employee” shall mean any current or former
employee, independent contractor or director of the Seller or any Seller
Affiliate.
     Seller Employee Agreement. “Seller Employee Agreement” shall mean each
management, employment, severance, consulting, relocation, repatriation or
expatriation agreement or other Contract between the Seller or any

A-4



--------------------------------------------------------------------------------



 



Seller Affiliate and any Seller Employee.
     Seller Employee Plan. “Seller Employee Plan” shall mean any work rules,
plan, program, policy, practice, Contract or other arrangement providing for
compensation, severance, termination pay, deferred compensation, performance
awards, stock or stock-related awards, fringe benefits or other employee
benefits or remuneration of any kind, whether written, unwritten or otherwise,
funded or unfunded, that is or has been maintained, contributed to, or required
to be contributed to, by the Seller or any Seller Affiliate for the benefit of
any Seller Employee, or with respect to which the Seller or any Seller Affiliate
has or may have any liability or obligation, except such definition shall not
include any Seller Employee Agreement.
     Seller IP. “Seller IP” shall mean (a) all Intellectual Property Rights in
or pertaining to the Seller Products or methods or processes used to manufacture
the Seller Products, and (b) all other Intellectual Property Rights owned by or
exclusively licensed to the Seller.
     Seller IP Contract. “Seller IP Contract” shall mean any Contract to which
the Seller is a party or by which the Seller is bound, that contains any
assignment or license of, or covenant not to assert or enforce, any Intellectual
Property Right or that otherwise relates to any Seller IP or any Intellectual
Property developed by, with, or for the Seller.
     Seller Pension Plan. “Seller Pension Plan” shall mean the employee pension
plan established and set aside by the Seller for any Seller Employees according
to the Taiwanese Labor Standard Act and Taiwanese Labor Pension Act.
     Seller Product(s). “Seller Product(s)” shall mean any product or service
designed, developed, manufactured, marketed, distributed, provided, licensed, or
sold at any time by the Seller.
     Seller Web Site. “Seller Web Site” shall mean any public or private website
owned, maintained, or operated at any time by or on behalf of the Seller.
     Specified Employees. Specified Employees shall mean Steven Huang, Gene Liu,
Alex Chiu and M.J. Liu.
     Standard Form Agreements. “Standard Form Agreements” shall mean the forms
of agreements attached as Appendices 2.13(A) and 2.13(B) to the Disclosure
Schedule.
     Taiwan GAAP. “Taiwan GAAP” shall mean generally accepted accounting
principles in Taiwan.
     Tax. “Tax” shall mean any tax (including any income tax, franchise tax,
capital gains tax, estimated tax, gross receipts tax, value-added tax, surtax,
excise tax, ad valorem tax, transfer tax, stamp tax, sales tax, use tax,
property tax, business tax, occupation tax, inventory tax, occupancy tax,
withholding tax or payroll tax), levy, assessment, tariff, impost, imposition,
toll, duty (including any customs duty), deficiency or fee, and any related
charge or amount (including any fine, penalty or interest), that is, has been or
may in the future be (a) imposed, assessed or collected by or under the
authority of any Governmental Body, or (b) payable pursuant to any tax-sharing
agreement or similar Contract.
     Tax Return. “Tax Return” shall mean any return (including any information
return), report, statement, declaration, estimate, schedule, notice,
notification, form, election, certificate or other document or information that
is, has been or may in the future be filed with or submitted to, or required to
be filed with or submitted to, any Governmental Body in connection with the
determination, assessment, collection or payment of any Tax or in connection
with the administration, implementation or enforcement of or compliance with any
Legal Requirement relating to any Tax.
     Transactional Agreements. “Transactional Agreements” shall mean: (a) the
Agreement; (b) the Escrow Agreement; and (c) the Closing Certificate.

A-5



--------------------------------------------------------------------------------



 



     Transactions. “Transactions” shall mean (a) the execution and delivery of
the respective Transactional Agreements, and (b) all of the transactions
contemplated by the respective Transactional Agreements, including: (i) the sale
of the Assets by the Seller to the Purchasers in accordance with the Agreement;
(ii) the assumption of the Assumed Liabilities by the Purchasers; and (iii) the
performance by the Seller, the Shareholders and the Purchasers of their
respective obligations under the Transactional Agreements, and the exercise by
the Seller, the Shareholders and the Purchasers of their respective rights under
the Transactional Agreements.

A-6



--------------------------------------------------------------------------------



 



List of Omitted Schedules
Company Disclosure Schedule
Exhibit B: Escrow Agreement
Exhibit C: Form of Legal Opinion
Schedule 1-A: Assets to be Purchased by Cavium International
Schedule 1-B: Assets to be Purchased by Cavium US
Schedule 1-C: Assets to be Purchased by Cavium Taiwan
Schedule 1-D: Assumed Contracts
Schedule 1-E: Excluded Assets
The above schedules have been omitted from this exhibit pursuant to
Item 601(b)(2) of Regulation S-K. The Company undertakes to furnish supplemental
copies of any of the omitted schedules to the U.S. Securities and Exchange
Commission upon request.

C-1